Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 1 of 41


                EXHIBIT C



                                                                  E
                                                                  X
                                                                  H
                                                                  I
                                                                  B
                                                                  I
                                                                  T

                                                                  C



                EXHIBIT C
           Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 2 of 41




                             Rules & Regulations
                                    2017




PG 1 | Rules & Regulations
            Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 3 of 41




Best Western International, Inc.
6201 N. 24th Parkway
Phoenix, Arizona 85016-2023

Rules & Regulations                                                Updated January 2017
               Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 4 of 41

Best Western International, Inc.
Rules & Regulations - Table of Contents

  100.0         General Provisions........................................................................................................................................... 2

  200.0         Regional Governors........................................................................................................................................ 2

  300.0         Signs and Advertising...................................................................................................................................4

  400.0         Reservations System...................................................................................................................................... 5

  500.0         Administrative...................................................................................................................................................6

  600.0         Lobby and Front Office.............................................................................................................................. 14

  700.0         Buildings, Grounds and Public Areas.....................................................................................................15

  800.0         Housekeeping Department........................................................................................................................18

  900.0         Guest Rooms and Bathrooms...................................................................................................................18

  1000.0        Logo Items and Room Supply Requirements....................................................................................21

  1100.0        Violations and Sanctions............................................................................................................................23

  1200.0        Procedure for Cancellation of Membership.......................................................................................23

  1300.0        Procedure for Termination of Contingently-Approved Applicants........................................ 26


  Member Approved Ballots........................................................................................................................................27
             Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 5 of 41
Chapter I                                                 100.8    Each Member shall be given a copy of the then
                                                                   current Articles of Incorporation, Bylaws, Rules
100.0   General Provisions                                         and Regulations, New Construction Guidelines
100.1   The rights and obligations of Members                      and Renovation & Refurbishing Guidelines at or
        are contained in the laws of the State of                  before the time the Membership commences.
        Arizona and Best Western’s Articles of                     Thereafter, any modifications, revisions and
        Incorporation, Bylaws, Rules and Regulations,              amendments to any of the foregoing will be
        New Construction Guidelines, Renovation                    made available to Members as soon after
        & Refurbishing Guidelines, Membership                      adoption as is reasonably practicable.
        Application and Agreement, annual                 100.9    Terms used in these Rules and Regulations
        Membership Certification Agreement, and                    that are defined in the Bylaws shall have the
        the orders or directives of the Board of                   same definitions here, unless the context
        Directors (the “Board”). Such rights and                   indicates otherwise.
        obligations shall be governed by and subject
        to such modifications to and amendments of        100.10   Except as otherwise required by law, the
        the foregoing as may be duly effected from                 Articles of Incorporation or the Bylaws,
        time to time by the Arizona Legislature, the               the provisions of this chapter are directive,
        Membership of the Corporation or the Board                 not mandatory. Non-compliance with any
        as the case may be.                                        provision in this chapter shall not confer
                                                                   any right upon, waive any obligation of, or
100.2   The Articles of Incorporation may be                       entitle to any relief, any Member without a
        amended or repealed only by the Members                    showing that the Member would otherwise
        in accordance with Section 10-1034, Arizona                be substantially prejudiced.
        Revised Statutes.
                                                          100.11   Except as provided otherwise in the
100.3   The Bylaws may be adopted, amended or                      Bylaws and Rules and Regulations,
        repealed only by the Members in accordance                 Membership in Best Western International,
        with Article VIII of the Bylaws.                           Inc. (“Best Western”) is personal and
100.4   The Rules and Regulations, New Construction                nontransferable. Only a natural person
        Guidelines and Renovation & Refurbishing                   can holda Membership. The approval or
        Guidelines may be adopted, amended or                      disapproval of an application for Membership
        repealed, and the orders or directives of the              rests wholly within the discretion of the Board.
        Board may be adopted, amended, repealed
        or rescinded only by the Board in accordance      Chapter II
        with the Bylaws.
                                                          200.0    Regional Governors
100.5   The Rules and Regulations, New Construction
                                                          200.1    A. Each Director shall annually appoint
        Guidelines, Renovation & Refurbishing
                                                                   regional Governors to act as liaisons between
        Guidelines, and orders or directives of the
                                                                   the Board and the Membership within the
        Board may supplement the laws of the State
                                                                   geographic regions covered by the respective
        of Arizona, the Articles of Incorporation and
                                                                   appointments. These appointments shall be
        the Bylaws, which are the primary repository
                                                                   ratified by the full Board.
        of the rights and obligations of the Members.
        Any inconsistency between the provisions of                B. The number, responsibilities and
        the Rules and Regulations, New Construction                accountabilities of the regional Governors shall
        Guidelines, Renovation & Refurbishing                      be determined at the time of appointment and
        Guidelines, and orders or directives of the                may be altered or rescinded by the Board.
        Board and the provisions of the laws of the                C. The appointment of a regional Governor
        State of Arizona, the Articles of Incorporation            may be rescinded and vacancies may be filled
        or the Bylaws is controlled by the laws,                   by the Director at any time and ratified by the
        Articles or Bylaws, in that order.                         full Board.
100.6   The secretary of the Corporation shall maintain            D. The Board may waive any of the criteria
        in current form the Articles of Incorporation,             of rules 200.2 and 200.3 when there are
        the Bylaws, the Rules and Regulations, the                 extenuating circumstances.
        New Construction Guidelines, the Renovation       200.2    In order for an individual to be appointed as a
        & Refurbishing Guidelines, and orders or                   Best Western Governor, the individual shall:
        directives of the Board. These shall be made
        available for inspection by any Member at                  A. Be a Voting Member or owner;
        the principal office of the Corporation during             B. Have a minimum of three years
        business hours.                                            hotel/motel industry experience;
100.7   Current Articles of Incorporation, Bylaws,                 C. Have a minimum of two years
        Rules and Regulations, New Construction                    Best Western experience;
        Guidelines, Renovation & Refurbishing                      D. Be a participating member in industry
        Guidelines, and any order or directive of the              related associations available in his/her area;
        Board shall be made available for inspection
                                                                   E. Have attended his/her respective
        by any Member at all regular and special
                                                                   Best Western District Meeting or the Annual
        meetings of the Members.
                                                                   Convention each year for the past two years;



PG 2 | Rules & Regulations
             Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 6 of 41
        F. Comply with the following items at all                         each year. Attendance at both meetings is
        Best Western Properties where the Governor                        strongly encouraged.
        is a Voting Member or owner:                                      3. Attend, when possible, a Best Western
             1. Attainment of a Quality Assurance                         training workshop annually.
             score at or above the previous year’s                   F. Upon request by his/her Director or
             North American average, averaged over                   the Board, serve in a leadership role for
             the past three most recent inspections.                 the organization:
             2. Have a customer service complaint                         1. Provide advisory assistance to the
             ratio below the previous year’s North                        Board on strategy, governance and
             American average.                                            Member matters.
             3. Have a current Best Western account.                      2. Serve on one Member Advisory
             4. Be current on Design standards.                           Committee upon request.
        G. A CHA designation is highly recommended.                       3. Assume other leadership assignments
200.3   After appointment as a Best Western                               when called upon by the Director.
        Governor, the Governor shall meet the                        G. Upon request from Membership
        following criteria:                                          Development or the Director, visit a
        A. Continue to be a Voting Member or owner;                  proposed Applicant’s Property or site,
                                                                     if new construction.
        B. Continue to be a participating member in
        industry related associations available in his/                   1. File a written report with Membership
        her area;                                                         Development upon completion of the visit
                                                                          within the required time frame as outlined
        C. Communicate with each Member within                            by the Development Department.
        their respective region no less than one time
        annually:                                                         2. Objectively evaluate the proposed
                                                                          Member, keeping in mind the value of
             1. Review management of the                                  the proposed Member Property to the
             Property for the purpose of advising                         Association.
             and recommending areas needing
             improvement.                                            H. Comply with the following items at all
                                                                     Best Western Properties where the Governor
             2. Review with management any issues                    is a Voting Member or owner:
             of concern. The goal should be to enhance
             consistency among Properties in the                          1. Maintain a Quality Assurance score
             application of quality control, customer                     at or above the previous year’s North
             services, design and brand identity policies.                American average, averaged over the
                                                                          past three most recent inspections.
             3. Serve as a resource to the Member on
             Best Western matters.                                        2. Maintain a customer service complaint
                                                                          ratio below the previous year’s North
             4. File a report on the consultation                         American average.
             with the District Manager within 30 days.
             Discuss serious concerns with the District                   3. Maintain a current Best Western
             Manager as soon as possible.                                 account.
        D. Upon request by his/her Director, assist                       4. Continuously operate their Property/
        with issues affecting the Association or                          Properties in a manner to ensure that
        represented region:                                               grounds for cancellation of Membership/
                                                                          contingent approval do not exist.
             1. Communicate with his/her Director
             on any issues concerning Members in                     I. Follow Best Western’s ethics policies.
             the District.                                   200.4   Regional Governors shall serve without pay
             2. Communicate any violations of                        but may receive reimbursement for expenses
             Membership requirements to the staff                    as determined by the Board:
             or Director occurring within the district.              A. Mileage reimbursement is in accordance
             3. Communicate any concerns Members                     with Best Western policy. One night’s lodging
             have about Best Western as it may relate                will be reimbursed if travel exceeds 200 miles
             to governance issues, Bylaws changes or                 one way. Airfare and rental car reimbursement
             Rules and Regulations.                                  authorized with advance Director approval.
        E. Attend and actively participate in the                    B. One complimentary registration for
        following meetings:                                          the Governor to attend his/her regional
                                                                     District Meeting.
             1. Attend the Governors’ Conference
             each year and, if a newly appointed                     C. Governors will be reimbursed for travel
             Governor, attend the new Governor                       expenses to attend the Governors’ Conference
             Orientation session at the Governors’                   including airfare, lodging and meals. Rental
             Conference.                                             cars are not included.
             2. Attend either his/her respective                     D. Travel to District Meetings and Annual
             District Meeting or the Annual Convention               Convention is at Governor’s own expense.




                                                                                        Rules & Regulations | PG 3
             Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 7 of 41
        E. All reimbursable expenses incurred during               fees, including attorneys’ fees, incurred by
        the course of the year are to be submitted to              Best Western.
        the Finance Department within sixty (60) days     300.7    All logos not conforming to Best Western
        of the date of the expense. All reimbursable               standards shall be removed or replaced
        expenses must be submitted no later than                   to meet Best Western requirements at the
        forty-five (45) days following the end of the              Member’s expense.
        fiscal year in which incurred. Expenses not
                                                          300.8    In cases where zoning prohibits display of an
        turned in within these time frames will not
                                                                   approved sign which meets Best Western’s
        be reimbursed.
                                                                   minimum requirements, Members shall
        F. Governors may request payment of a                      submit zoning ordinances, plus graphics and
        $250 fee for visiting an Applicant’s Property              dimensions to Best Western Brand Identity
        or new construction site to evaluate the                   Administration for review. The Member or
        application when Best Western requests the                 Applicant must request a variance in writing
        visit. Best Western will establish conditions              from the local city board and, if denied,
        for payment, such as physically visiting the               appeal to the next level of government.
        location, and completing and submitting                    If local ordinances prevail, the Member or
        reports by the time required by Best Western.              Applicant shall be required to comply with
        The Board may revise the conditions for                    Best Western’s minimum requirements in the
        payment and/or fee from time to time, in its               following manner.
        sole discretion. This is the only fee or pay
                                                                   A. All allowed branded signs shall be installed
        authorized under this Rule 200.4.
                                                                   in the most advantageous combination of
                                                                   permitted locations and sizes within the
Chapter III                                                        primary Property entry area, including entry
300.0   Signs and Advertising                                      drive, canopy, porte cochere, and lobby main
300.1   The appropriate Best Western logo shall be                 entrance.
        incorporated into all branded signs, including             B. When the canopy or the porte cochere
        outdoor billboards, as detailed in the Brand               are the only permitted locations to display the
        Identity Manual as approved by the Board.                  Property name, then the Best Western logo
        A budget, dated, cluttered, or disjointed sign             shall be displayed as outlined in the Brand
        is not permitted as may be determined by                   Identity Manual.
        Best Western Brand Identity Administration.
                                                                   C. The Member or Applicant shall have
        The Member or Applicant shall have the right
                                                                   the right to appeal to the Board regarding
        to appeal to the Board regarding compliance
                                                                   compliance with this rule. The decision of the
        with this Rule. The decision of the Board shall
                                                                   Board shall be final.
        be final.
                                                          300.9    Each Member shall use either the appropriate
300.2   Each Member shall display on the Property
                                                                   hotel descriptor text or logo immediately
        a Best Western-approved primary sign as
                                                                   preceding the individual Property name in
        detailed in the Brand Identity Manual.
                                                                   directories and travel guides, brochures,
300.3   Placement, size, and type of all branded signs             postcards, hotel letters, envelopes, business
        shall be approved by Best Western Brand                    cards, Yellow Pages, courtesy cars/vans, and
        Identity Administration. All Property branded              in all media as outlined in the Brand Identity
        signs shall comply with the current Rules and              Manual or policies and directives of the Board.
        Regulations and the Brand Identity Manual.                 If the Member elects to use the appropriate
300.4   Best Western branded signs may only be                     descriptor text rather than the logo
        obtained from a Best Western-endorsed                      immediately preceding the Property name
        vendor.                                                    to meet this requirement, the appropriate
300.5   The Member shall be responsible for the cost               descriptor logo shall be placed elsewhere
        of installation of any and all Best Western                in advertisement or display.
        signs and shall be responsible for maintaining    300.10   All Best Western branded signs, names,
        such signs in first-class condition.                       and marks shall be reproduced in their
300.6   Upon termination or cancellation of                        true proportions and entirety and, when
        Membership, the former Best Western Member                 reproduced in color, in the approved colors, in
        shall remove all Best Western branded signs,               accordance with the Brand Identity Manual.
        names, and marks, and any part thereof, or        300.11   No Member shall permit the use or display
        any display of a Best Western mark, logo, or               of any merchandise or advertising bearing
        emblem. The cost of removal of Best Western                the Best Western logo in any non-member
        identification upon termination or cancellation            lodging facility.
        of Membership shall be the responsibility of      300.12   No Member shall permit the use or display
        the former Member. If Best Western must take               of any merchandise or advertising of a non-
        action to require or complete the removal,                 member facility at, or in connection with, the
        destruction, or alteration of Best Western                 advertising of a Member Property except as
        branded signs, names, marks, or any other                  provided in the Brand Identity Manual, as may
        Best Western identification, the former                    be changed from time to time by the Board.
        Member shall be responsible for costs and


PG 4 | Rules & Regulations
              Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 8 of 41
300.13   All branded signs including outdoor billboards,     400.4    No Member shall permit the referral of
         shall conform to quality standards, design                   Best Western guests to non-member
         specifications, and approved art in accordance               properties unless all available Best Western
         with the Brand Identity Manual.                              rooms in a given area are filled.
300.14   All branded signs, including supporting             400.5    Future reservations shall be solicited of each
         structures and bases, shall be well-maintained,              guest at the time of check-in and check-out.
         properly lighted, and in a good state of repair              This shall be done consistently as a part of the
         and operation at all times. All branded signs                registration and check-out procedure.
         are subject to inspection during Quality            400.6    Front desk personnel of all Properties are
         Assurance assessments.                                       required to be proficient in sending and
300.15   A Property may post rates on outdoor                         receiving reservations.
         billboards and signs. However, all rate posting     400.7    Standards for arrival times that require
         shall meet the following minimum standards:                  guarantees and guaranteed policies will be set
         (a) All rooms of the advertised room type shall              periodically by Best Western. Each Member
         be offered at the advertised price; (b) all rate             shall, when required by Best Western, select
         posting shall conspicuously indicate the type                from these standards the desired guarantee
         of room offered and shall indicate the number                policy for the Property. Members shall comply
         of persons accommodated at the advertised                    with the selected policy for the entire period
         price if the posted rate is based on a number                for which the selection is made.
         of occupants; and (c) the posted rate shall
                                                             400.8    Each Member shall honor room reservations
         be available at all times during which the
                                                                      made with either an advance deposit
         rate is being posted unless the rate posting
         conspicuously indicates all restrictions placed              or credit card guarantee or a 4pm/6pm
                                                                      hold if accepted by the Property, at the
         on the availability of the posted rate. Any rate
                                                                      rate confirmed at the time of booking.
         posting shall conform to the Best Western
                                                                      If for any reason a room is not available,
         rate sign posting graphic standards. All rate
                                                                      the Member shall arrange for comparable
         posting shall represent a bona fide offer to sell
                                                                      accommodations in the area, if possible at a
         the advertised rooms at the advertised price.
                                                                      nearby Best Western; if not, at a comparable
300.16   All signs and identification of any other                    hotel or motel. The room shall be provided at
         motel/ hotel chain shall be removed before                   no charge to the guest for the first night’s stay.
         installing the Best Western sign and beginning               Transportation and a telephone call to notify
         operation as a Best Western Property.                        the guest’s home or office of the change shall
300.17   The Member is cautioned that it is the                       also be provided without charge.
         Member’s responsibility to ensure that all          400.9    Room rental rates for each Best Western and
         branded signs comply with prevailing laws and                group rates, if applicable, are established by
         ordinances. Compliance with the standards                    the Member based on such considerations
         and criteria of Best Western does not assure                 as investment, location, competition, season
         compliance with state and local laws and                     and any other matters deemed pertinent
         ordinances.                                                  by the Member in its sole discretion. Each
300.18   To the extent of any inconsistency between                   Member shall furnish accurate and current
         the provisions of Chapter III of these Rules                 room rate information and current group
         and Regulations and any manuals, brochures,                  rate information, if applicable, for publication
         guidelines, drawings, or specifications adopted              and use in the reservations system. Serious,
         pursuant to Chapter III, the provisions of these             repeated or unexplained failures to provide
         Rules and Regulations shall apply.                           accurate and current room rate information
300.19   Each Member shall display in plain view at the               may be deemed to constitute continued
         front desk an ownership plaque in accordance                 violations, deficiencies or infractions of
         with the Brand Identity Manual.                              applicable Rules and Regulations and may
                                                                      result in cancellation of Membership in
Chapter IV                                                            accordance with paragraph 1100.6 and the
                                                                      procedure set forth in Chapter XII of these
400.0    Reservations System                                          Rules and Regulations.
400.1    Each Member shall participate in and comply         400.10   Each Member shall furnish accurate and
         with such reservations system as may be                      current information in a timely manner for
         approved and adopted by the Board, including                 publication and use in the reservations system.
         any and all alterations, amendments, deletions
         or supplements thereto.                             400.11   Intentionally omitted.
400.2    Each Member shall execute such documents            400.12   Intentionally omitted.
         and agreements as Best Western deems                400.13   An on-site representative from each Property
         necessary to effectuate Member participation                 shall attend a ST*R Training Seminar each year.
         in and compliance with such reservations            400.14   Children 12 years old or under stay free when
         system.                                                      accompanied by a parent or grandparent in
400.3    The approved property-to-property                            the same room.
         reservations system is the Nova.



                                                                                          Rules & Regulations | PG 5
             Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 9 of 41
Chapter V                                                         agreement to timely comply with the stated
                                                                  conditions and pay the established fees, dues
500.0   Administrative                                            and assessments for said period and the cost
500.1   All fees, dues and assessments payable                    of all goods or services provided by or ordered
        by Members to the Corporation shall be                    through Best Western whether or not the
        established by the Board.                                 application is ultimately approved. However, in
500.2   All Members shall pay such fees, dues                     no event shall this continuation of customary
        and assessments as may be established                     membership services be construed as granting
        by the Board.                                             Membership status to the Applicant.
500.3   All Members shall pay a monthly fee                       D. The Board may act upon other
        established by the Board.                                 Membership Applications by approving
                                                                  such applications subject to one or more
500.4   All monthly charges are due and payable on or
                                                                  contingencies or conditions imposed by the
        before the 15th of each month. An additional
                                                                  Board in its sole discretion. If such contingent
        charge shall be assessed for late payment.
                                                                  approval is given, the Applicant shall not be
500.5   Annual Dues shall be non-refundable on                    entitled to Membership until the Board has
        December 1.                                               received proof, satisfactory to it, that all such
500.6   A. Applications for Membership shall be                   conditions or contingencies have been timely
        made on application forms as prescribed                   satisfied. Such final approval, if granted, shall
        by the Board and accompanied by payment                   be effective from the date the final approval is
        in full of the appropriate fee as established             granted. The Board may direct that customary
        by the Board. Applicants shall be elected to              membership services to the Property may
        Membership in the Association by favorable                commence during any contingency period,
        vote of a majority of the Board. Voting on                upon the Applicant’s agreement to timely
        Membership Applications may be by mail or                 comply with the stated conditions and pay
        at any special or regular meeting of the Board.           the established fees, dues and assessments
        B. The Board may in its sole discretion                   for said period and the cost of all goods or
        consider Membership Applications for lodging              services provided by or ordered through
        facilities which are proposed for construction            Best Western whether or not the application
        or under construction. The Board may approve              is ultimately approved. However, in no event
        such applications subject to one or more                  shall this commencement of customary
        contingencies or conditions imposed by the                membership services be construed as granting
        Board in its sole discretion and, in the case             Membership status to the Applicant.
        of facilities proposed for construction, may      500.7   A. All Applicants for new Membership,
        allow the applicant 12 months in which to                 including those made by or on behalf of
        begin construction (poured concrete footings              prospective purchasers or transferees of
        on approved site). If such conditional or                 lodging facilities for which current Memberships
        contingent approval is given, the applicant               are held, shall remit a non-refundable evaluation
        shall not be entitled to Membership until the             fee with their applications. The amount of the
        Board has received proof, satisfactory to it,             evaluation fee shal be established by the Board
        that all such conditions or contingencies have            from time to time to defray, in whole or in part,
        been timely satisfied. The Board may permit               the administrative costs, including inspection
        Applicants who have received contingent                   costs, of evaluating such new Membership
        approval for properties under construction                Applications.
        to have a listing in the reservations system              B. All Applicants shall also remit an affiliation
        under certain conditions. Applications given              fee with their applications in an amount
        contingent or conditional approval as provided            established from time to time by the Board.
        in this paragraph (B) shall not be transferable           The affiliation fee shall be non-refundable
        to any other location.                                    30 days after either approval by the Board
        C. The Board may act upon Membership                      of the application or upon conditional
        Applications by or on behalf of prospective               approval by the Board of the application
        purchasers or transferees of lodging facilities           and the Applicant’s agreement to satisfy
        for which current Memberships are held by                 the stated conditions in timely manner. If
        approving such applications subject to one                (i) an application is initially denied by the
        or more contingencies or conditions imposed               Board or, (ii) in the case of an application
        by the Board in its sole discretion. If such              for lodging facilities which are proposed for
        contingent approval is given, the Applicant               construction, the Applicant withdraws the
        shall not be entitled to Membership until the             application within six months of the initial
        Board has received proof, satisfactory to it,             Board action on the application and prior to
        that all such conditions or contingencies have            the start of construction, then in either such
        been timely satisfied. Such final approval,               event, the affiliation fee, less any amounts
        if granted, shall be effective from the date              owing Best Western by virtue of agreements
        of close of sale or transfer. The Board may               made pursuant to paragraphs 500.6 (C)
        direct that customary membership services                 and (D) of the Rules and Regulations, shall
        to the Property remain uninterrupted during               be refunded to the Applicant. The refund
        any contingency period, upon the applicant’s              shall be paid only after (i) return is made to


PG 6 | Rules & Regulations
             Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 10 of 41
         Best Western or its designated agents of any       500.12   All new Members are required to send a
         and all Best Western Property in possession                 representative of their hotel, motel or resort
         of the Applicant, including the Best Western                to an Orientation Seminar before they
         sign and reservations equipment, if any; and                are permitted to operate their facility as a
         (ii) discontinuance by the Applicant of any                 Best Western Property. This representative shall
         use or display of any Best Western marks,                   be an on-site employee of the Property, serving
         service marks, membership marks, trademarks,                in some operational or management capacity.
         trade names and business symbols, including                 In addition, all Members shall participate in
         without limitation, the Best Western emblem                 the INNVISION Program (now titled “Tools for
         and logo.                                                   Success”) at their own expense.
500.8    A. An Applicant granted conditional approval       500.13   All Members shall accept reservations from
         for a Property proposed for construction may                bona fide travel agents on a year-round,
         apply for extensions of time related to the                 space-available basis and pay at least the
         conditional approval so long as construction                standard 10 percent commission on the gross
         has not yet commenced. Extensions may be                    room rental, except for bookings on special
         granted by Best Western in six (6) month                    package programs made at net rates as
         increments. The total amount of time that may               specified by Best Western.
         be allowed to begin construction shall be three    500.14   Each Member and each contingently approved
         (3) years from the date of conditional approval.            Applicant shall keep in full force, at all times, a
         Each such Applicant seeking an extension                    policy (or policies) of insurance which:
         shall submit:                                               A. Is a public liability and property damage
               1. Any such request at least thirty (30)              policy. Coverage shall be on a commercial
               days prior to the then-expiring period                general liability form including the broad form
               allowed for commencement of                           endorsement or its equivalent. Coverage shall
               construction;                                         include premises and operations, owners
               2. A progress report describing, at a                 and contractors protective, products and
               minimum, the current status of financing,             completed operations, personal injury and
               architectural plans, specifications,                  contractual liability.
               satisfaction of zoning requirements, and              B. Is a policy covering liability for owned
               plans for commencement of construction;               automobiles, non-owned automobiles and
               and                                                   hired automobiles.
               3. Payment of a non-waivable extension                C. Is issued by an insurance carrier which is
               fee, with the extension fee determined                rated no lower than “B+” in the most current
               by the Board from time to time. The                   edition of A.M. Best’s Key Rating Guide and
               extension fee shall be nonrefundable as of            is licensed to do business in the state in
               the date that the extension period begins.            which the Member is domiciled. Any other
         B. In the event that a request for extension                insurance carriers, risk prevention groups,
         is not timely submitted, an extension shall                 captive insurance companies or liability
         not be granted and the applicant may not                    insuring entities must be approved by the
         re-apply for Membership at the same location                Best Western Board before submitting the
         for ninety (90) days following the end of the               Certificate of Insurance to Best Western.
         extension period. Any such re-application                   Approval shall be at the Board of Directors’
         following the expiration of an extension shall              sole discretion.
         be accompanied by all fees required under                   D. Names Best Western International, Inc.
         Rule 500.6.                                                 as an additional insured, on all insurance
500.9    All Members are required to use the name                    policies including, but not limited to, primary,
         “Best Western” as part of the name of                       excess and umbrella policies, providing
         their Property either as the sole name or                   coverage to Best Western for its active and
         in combination with another name. All                       passive negligence for claims arising from
         advertising of a Member Property bearing                    acts occurring at or concerning the subject
         Best Western as its sole name, however,                     property by use of ISO Form CG20-26-11-85
         shall include the statement “individually                   or its equivalent. Members not providing
         owned.” Legal entities such as corporations,                insurance as set forth in this paragraph (D)
         partnerships, firms or associations that own,               agree to indemnify Best Western for all claims
         lease or operate properties are not permitted               and damages which would have been covered
         to use the name “Best Western” as any part of               by insurance meeting the requirement of
         their legal name.                                           paragraph (D) of this rule.
500.10   All Members shall accept all approved credit                E. Provides minimum liability limits in such
         cards for payment of room rent and services.                amounts as may be established from time to
                                                                     time by Best Western’s Board.
500.11   A Member or designated operating manager
         or active management employee of each                       F. Provides liability coverage on an
         Best Western Property shall attend either                   “occurrence” basis. The Best Western
         the Annual Convention or a District Meeting                 Board may authorize an exemption from
         each year.                                                  this provision, and permit liability coverage



                                                                                          Rules & Regulations | PG 7
           Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 11 of 41
       on a “claims made” basis, where the                 500.15   It is required that each Best Western
       Member demonstrates an inability to obtain                   affiliated Member permit inspection of all
       “occurrence” coverage. In the event that                     accommodations, facilities, and procedures
       “claims made” coverage is authorized, the                    by a Best Western accredited assessor to
       Member shall obtain tail coverage, with liability            determine compliance with these Rules and
       limits as though an “occurrence” policy had                  Regulations and the Best Western Member
       been in force, providing retroactive coverage                Information and Resource Guide, and as
       to the date of the Member’s last “occurrence”                deemed necessary by the Board. Every effort
       policy or the first date of contingent approval              will be made to provide the Member with
       for Membership, whichever is later.                          advance notification of a scheduled inspection,
       G. If at any time a Member changes from                      but it may not always be possible to do so.
       a “claims made” to an “occurrence” form                      When possible, not less than 24 hours advance
       of liability insurance, one of the following                 notice will be given. There will be no notice
       coverages shall be obtained:                                 given where an unannounced inspection
                                                                    is intended.
            1. An open-ended reporting period
            for losses occurring during the time of        500.16   The quality control inspection program
            coverage under “claims made” policy, or                 is designed to assist the Member and
            the first date of contingent approval for               Best Western Headquarters in identifying
            Membership, whichever is later.                         potential problems at the Property. The report
                                                                    measures the cleanliness and condition of the
            2. Prior acts coverage back to the                      Property, the amenities and services furnished,
            Member’s first date of “claims made”                    and how well the Member complies with the
            coverage or the first date of contingent                established Rules and Regulations.
            approval for Membership, whichever
            is later.                                      500.17   A perfect score in the inspection program is
                                                                    1,000 points in the inspection report or the
       H. The Member’s insurance shall be primary                   Guest Rooms/Public Areas Condition Report.
       in all cases. Any other insurance maintained                 A score of less than 850 points, a point loss
       by Best Western is for the protection of                     of more than 50 points in housekeeping,
       Best Western only and is not supplementary                   or a point loss of more than 100 points in
       or excess insurance for the Member.                          maintenance may result in stricter and more
       I. Provides that the insurance companies                     frequent inspection requirements. A score of
       issuing such insurance shall notify                          less than 800 points in an inspection report
       Best Western in writing at least thirty (30) days            or the Guest Rooms/Public Areas Condition
       prior to any cancellation, alteration or non-                Report will result in the Member Property
       renewal of the policy. Each Member and each                  being placed into probationary status. The
       contingently approved Applicant shall annually               Board may establish a fee for any inspection
       provide Best Western with a Certificate of                   which is scheduled as a more frequent
       Insurance, on forms provided by Best Western,                inspection under this rule. A Property, once
       evidencing a policy or policies meeting                      placed into probationary status, will remain
       the above requirements. The Certificate of                   in the status until such time as the inspection
       Insurance shall be provided with the contingent              report or the Guest Rooms/Public Areas
       Applicant certification agreement or prior to                Condition Report score equals or is greater
       or upon expiration of the current Certificate                than 800 points or until cancellation of the
       of Insurance on file with Best Western. Failure              Membership pursuant to paragraph 1100.6 of
       to provide the Certificate of Insurance shall                these Rules and Regulations. The Board may
       result in automatic termination in accordance                impose stricter inspection requirements on
       with the provisions of Article II, Section 7                 probationary properties.
       of the Bylaws. As a condition of contingent                  Properties scoring less than 880 points on a
       approval, each Applicant, upon notification                  Guest Rooms/Public Areas Condition Report
       by Best Western that Best Western intends                    are required to pay for their next assessment,
       to contingently approve the Application, shall               with such cost determined annually by
       provide Best Western with a Certificate of                   the Board.
       Insurance, on forms provided by Best Western,
       evidencing a policy or policies meeting the         500.18   The complete facilities may also be
       above requirements. This requirement shall be                inspected by a member of the Board, a
       met prior to activation of services, installation            Regional Governor or other member of
       or display of any Best Western signs, or                     the Best Western administrative staff.
       advertising or disclosure of any Best Western       500.19   Although not specifically required, it is
       association. Failure to maintain the insurance               desirable that the owner or manager of
       coverage required by this rule shall be grounds              the Property accompany the Best Western
       for termination of Membership in accordance                  accredited assessor on the inspection and
       with the provisions of Article II, Section 8 of              review the report with the inspector prior
       the Bylaws, immediate suspension of services                 to the Best Western accredited assessor’s
       and termination of contingent approval as may                departure from the Property.
       be prescribed in the Rules and Regulations of
       Best Western.


PG 8 | Rules & Regulations
            Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 12 of 41
500.20 A. All Properties will be scheduled for                     For the purposes of this Rule “trade person”
       inspection in the manner provided by the                    means a person who is skilled in a particular
       Best Western Member Information and                         trade or craft. The Board will not mandate in
       Resource Guide, as may be amended.                          any 12-month period Refurbishment Programs
       B. All facilities associated with a Member                  that alone or in the aggregate equal or exceed
       Property shall be made available for                        the Expenditure Limitation. The Expenditure
       inspection. These facilities include:                       Limitation will be adjusted in accordance with
                                                                   Article II, Section 6(D) of the Bylaws every
             1. All land, buildings and improvements               5 years, with the first adjustment being made
             which are owned or leased by the Member;              on January 1, 2014.
             or                                                    C. Nothing in this Rule 500.21 will amend,
             2. Facilities which are represented                   supersede or consider any current programs
             by the Member as being available to                   or requirements, including without limitation,
             provide goods, services or amenities to               Best Western’s New Construction Guidelines
             the Member’s guests where the goods,                  or Renovation & Refurbishment Guidelines
             services or amenities provided by the                 (sometimes referred to as the New
             facility are represented as being owned,              Construction and Refurbishment Guidelines).
             managed or controlled by the Member.                  D. Nothing in this Rule 500.21 limits
       C. All leases or management contracts for                   the authority of the Board of Directors
       facilities associated with the Member Property              to grant individual Members deviations,
       shall include provisions permitting inspection              variances or waivers from any current or
       and renovation, as provided in Chapter V of                 future Refurbishment Programs or other
       the Rules and Regulations.                                  requirements if the Board, in its discretion,
       D. All facilities associated with the Member                determines that a deviation, variance or
       Property shall be presumed to be available for              waiver is appropriate. Nor does anything in
       inspection and renovation unless established                this Rule 500.21 limit the authority of the
       to the contrary by the Member and a waiver is               Board to impose any specific conditions upon
       secured from Best Western.                                  Applicants for Best Western Membership or
                                                                   Members granted a conditional extension
       E. Waivers from the requirements of this
                                                                   of their Membership after a hearing such as
       rule may be granted by Best Western, upon
                                                                   described in Chapter XII of the Corporation’s
       such terms and conditions as it, in its absolute
                                                                   Rules and Regulations.
       discretion, may determine.
                                                                   E. This Rule 500.21 shall, to the extent
500.21 A. Subject to paragraph (B) below,
                                                                   possible, be construed consistently with all
       the Board of Directors may adopt and
                                                                   other rules dealing with the same or related
       implement programs and requirements to
                                                                   subject matter, but in the event of a conflict
       (i) provide regular maintenance of Member
                                                                   between this Rule and any other rules, this
       Properties, (ii) maintain a fresh and high
                                                                   Rule 500.21 shall govern.
       quality appearance of Member Properties,
       (iii) conform to design, appearance, or            500.22   It is recommended that existing Members
       operating criteria for Member Properties,                   voluntarily proposing renovation or
       and (iv) refurbish and renovate Member                      refurbishing submit proposed plans and
       Properties, to help ensure that each Member                 specifications to the Design Department
       Property offers the public fresh and high                   for review to avoid possible conflict
       quality accommodations that are competitive                 with Best Western guidelines and avoid
       with other lodging available to the public                  unnecessary expenditure for products which
       and are current with lodging industry                       may be subsequently disapproved. Pursuant
       trends. For purposes of Rule 500.21, such                   to a request by Best Western, an Applicant or
       programs are individually and collectively                  Member may be required to submit drawings,
       referred to as “Refurbishment Programs.” Any                color boards and specifications to the Design
       Refurbishment Program adopted by the Board                  Department for review before purchase or
       of Directors or the Members is applicable to                installation. Any redecorating, refurbishment
       all Members, and shall include requirements                 and renovation not first securing the approval
       for “Best Western”, “Best Western Plus” and                 of the Design Department of Best Western
       “Best Western Premier” Properties.                          may not, at the sole discretion of the Board,
                                                                   be considered to be undertaken or completed
       B. Any Refurbishment Program adopted
                                                                   in compliance with orders, directives or
       by the Board of Directors shall, prior to
                                                                   conditions of the Board and may subject
       implementation, be submitted to the Members
                                                                   the Membership to cancellation pursuant
       for their vote and approval, in accordance with
                                                                   to paragraph 1100.6 of these Rules and
       the Bylaws, if (i) the cost of required item(s)
                                                                   Regulations. In the event of disagreement
       is more than US$150 per room, per Member
                                                                   between the Member or Applicant and the
       Property if purchased through Best Western
                                                                   Design Department and/or Review Committee
       Supply (the “Expenditure Limitation”), or
                                                                   relative to the review and/or correction of
       (ii) the Board of Directors should reasonably
                                                                   property deficiencies, the Board shall have
       expect that most Member Properties will need
                                                                   the final decision.
       to hire a “trade person” to install the item(s).


                                                                                      Rules & Regulations | PG 9
            Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 13 of 41
500.23 Intentionally omitted.                                      By December 31, 2015, or within one (1) year
500.24 Each Best Western Property shall be operated                of future hire date, the Front Office Manager/
       in a high ethical and moral standard consistent             Supervisor shall complete and then maintain
       with Best Western’s concept of providing                    certification in a relevant Front Office
       quality accommodations at fair and reasonable               Manager/Supervisor certification program as
       prices.                                                     determined by the Board of Directors. If the
                                                                   Front Office Manager/Supervisor has a higher
500.25 Best Western Members shall comply with all                  level certification (e.g., CLM, CHA, or CHO),
       prevailing laws, ordinances and regulations                 Front Office Manager/Supervisor certification
       pertaining to the operation or construction                 is not required.
       of a hotel/motel or resort property.
                                                            500.32 All guest contact personnel shall be neat,
500.26 Each Best Western Member will maintain the                  well-groomed and properly attired.
       premises, including coffee shops, restaurants,
       lounges, meeting/banquet rooms and other             500.33 In order to foster, promote and continue
       public areas, in a clean, safe and orderly                  Best Western’s image as a provider of
       condition.                                                  high quality service to the traveling public,
                                                                   including families, it is declared to be in the
500.27 Efficient, courteous and high quality services              best interest of all Members to uniformly
       shall be provided by each Best Western                      prohibit the offer, sponsorship or provision of
       Member.                                                     any entertainment which could be classified
500.28 Any deviation from these Rules and                          as adult, pornographic, lewd, sexually explicit
       Regulations shall have the prior written                    or obscene. Prohibited entertainment shall
       approval of the Board. A file of all written                include, without limitation, the showing of or
       waivers shall be maintained at the property                 offer to show any movie or film with an “X”
       and available for inspectors to verify waiver.              or similar rating or any movie or film that is
500.29 Each Best Western Member shall use                          equivalent to “X” rated and the offering of
       reasonable means to encourage the use of                    nude dancing or modeling. The Board shall
       other Best Western affiliated hotels/motels on              have final discretion in determining whether
       a worldwide basis by the traveling public.                  there has been a violation of the purpose and
                                                                   spirit of this rule.
500.30 Each transaction with the guest shall be
       conducted in a courteous, cordial, friendly          500.34 All Best Western Members are expected
       and professional manner that reflects fair                  to comply with Best Western’s guaranteed
       and ethical policies and practices.                         reservations system as prescribed in the
                                                                   Best Western Member Information and
500.31 Personnel shall be properly trained to serve the
                                                                   Resource Guide.
       guests in a professional manner. Completion
       of Best Western’s online training is required               EFFECTIVE UNTIL JANUARY 1, 2010:
       for all Front Desk staff at each Property, within           The owner or manager of a Best Western
       90 days following the Front Desk staff person’s             Property shall give prompt and courteous
       effective hire date, with specific online training          attention to any guest criticism, regardless
       to be based on the online curriculum available              of its source. When complaints are received
       at the time of hire. Each Member will be billed             at Best Western Headquarters with reference
       annually for training on a cost recovery basis.             to a particular property, the guest will be
       Effective December 31, 2009, each Property                  sent a reply stating that the complaint will be
       is required to have at least one staff person               investigated and that the guest can expect to
       at the Property that has completed an I Care                receive an answer directly from the property.
       training program instructed by Best Western                 Such a complaint letter shall be answered
       and has passed the certification exam. In the               within seven (7) days, with a copy directed to
       event of turnover of the only qualified staff               the office of Customer Service at Best Western
       person, another staff person must complete the              International Headquarters.
       Best Western training and pass the certification     500.35 The hotel staff of a Best Western Property
       exam within 90 days. Additionally, by                       shall give prompt and courteous attention
       December 31, 2012, each Property will complete              to any guest concern. When complaints
       I CARE 2 training. Furthermore, effective                   are received at Best Western Headquarters
       June 1, 2013, each Property will be required to             with reference to a particular Property, if the
       implement and thereafter maintain a General                 complaint relates to accommodations or
       Clean and Preventative Maintenance Program.                 service, Best Western Headquarters shall have
       By April 1, 2015, or within ninety (90) days of             the authority to resolve the matter upon the
       future hire date, the Front Office Manager/                 first contact, in which case a record of the
       Supervisor shall complete the Best Western                  complaint and resolution will be forwarded to
       Front Office Manager/Supervisor training                    the hotel, and the hotel will be charged a fee
       program as determined by the Board of                       according to the following schedule:
       Directors.




PG 10 | Rules & Regulations
            Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 14 of 41

            Hotel Size    Hotel Size     Hotel            d.   Butter or margarine, and assorted
Property    1 - 100       101 - 200      Size 201+             jellies and jams (if bagels are offered,
Cost        Rooms         Rooms          Rooms                 cream cheese must be provided).
                                                          e. Choice of three dry cereals: Raisin
            First 4       First 5        First 6               Bran and at least two other options
Free
            Complaints    Complaints     Complaints            including Corn Flakes, Special K, etc.
$100        Complaints    Complaints     Complaints            One children’s cereal is recommended.
Each        5 - 10        6 - 10         7 - 10           f. Choice of one: oatmeal, grits, or
                                                               Cream of Wheat.
$250        Complaints    Complaints     Complaints
Each        11+           11+            11+              g. Guest-accessible refrigerated juice
                                                               dispensing machine offering choice
                                                               of at least two juices: one must be
       The number of complaints shall be measured
                                                               orange juice. (Not applicable to
       in each Best Western fiscal year.
                                                               Best Western PREMIER product
       If the complaint relates to billing, a matter           descriptor Properties.)
       beyond the Property’s control (e.g., power
                                                          h. Choice of three fruits: one must
       outage), or a Property policy (e.g., no children
                                                               be fresh.
       in the fitness center), the guest may be
       advised that the complaint will be investigated    i.   Regular and decaffeinated coffee
       and that the guest can expect to receive a              (premium quality coffee such as
       response directly from the Property, in which           Maxwell House, Folgers, Douwe
       case the complaint shall be acknowledged by             Egberts, or approved national or
       the Property within two (2) business days and           regional roaster or super premiums,
       resolved within seven (7) calendar days, with           such as Starbucks, Peet’s, Seattle’s
       a copy of the written response and resolution           Best), and two choices of tea.
       directed to the Office of Customer Service at      j.   Two creamers (one dairy and one
       Best Western Headquarters.                         non-dairy).
       If multiple customer service complaints are        k. Sugar and choice of two types of
       received for the same event, e.g., sports teams,        sugar substitute (saccharin-based,
       weddings, etc., only one (1) charge will be             e.g., Sweet ‘N Low, aspartame-based,
       billed to the hotel.                                    e.g., NutraSweet, and sucralose-based,
500.36 The acceptance of pets of guests is                     e.g., Splenda, comply).
       recommended, subject to prevailing laws that       l.   Choice of two milks: whole,
       may apply. Seeing eye dogs shall be permitted           two percent, and/or skim.
       in any area accessible by their masters.           m. Choice of one egg type: hard boiled,
500.37 Each Best Western Property shall be of                  scrambled, omelet, etc.
       soundproof construction, in a desirable            n. Salt and pepper.
       location, have an attractive exterior and          o. One hot item (choice of freshly baked
       provide year-round heating and/or cooling.              waffles, pancakes, French toast,
500.38 Each Best Western Member Property shall                 cinnamon buns, biscuits with gravy,
       have a restaurant on or within 500 feet                 an egg product).
       of the premises, except when individual            p. Coffee – 100% Columbian or Arabica
       circumstances warrant a variance approved               (may use local vendor).
       by the Board. Although a restaurant is located     q. Two flavors of yogurt, personal-
       within 500 feet of the premises, it shall not           container sized or an approved
       qualify the Member Property under this rule if          dispenser for bulk yogurt with
       that restaurant is located at any other lodging         clear plastic cups and lids.
       establishment.                                     r. One gluten-free cereal, offered upon
500.39 A. Best Western Member Properties which                 request, with approved signage.
       do not have on-site, full-service restaurants,     s. One dairy-free milk alternative, offered
       shall be required to provide a complimentary            upon request, with approved signage.
       (free of charge) breakfast buffet consisting of
                                                          t. A glass-front refrigerator placed on or
       the following:
                                                               under the breakfast bar
            1. A breakfast buffet must include
                                                          2. That in addition to the Best Western
            (a. through t.):
                                                          breakfast buffet requirements of
            a. Choice of two: sliced breads. White,       Rule 500.39 A. 1, the breakfast buffet
                 wheat, rye, sourdough, etc. comply.      of all Best Western product descriptor
            b. Choice of one: bagel, English muffin,      Properties shall include choice of one:
                 croissant, or biscuit.                   waffles, pancakes, French toast or crepes,
            c. Choice of two: sweet rolls, muffins,       freshly prepared or prepackaged from a
                 Danish, cinnamon roll, and specialty     Best Western approved vendor.
                 loaves (e.g., banana bread).             That in addition to the Best Western
                                                          breakfast buffet requirements of



                                                                        Rules & Regulations | PG 11
           Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 15 of 41
          Rule 500.39 A. 1, the breakfast buffet of                 approved signage that indicates the
          all Best Western PLUS product descriptor                  Build-Your-Own Breakfast offerings.
          Properties shall include:                       B. In addition, Best Western Member
          a. Choice of one: waffles, pancakes,            Properties shall be required to provide a
               French toast or crepes, freshly            complimentary (free of charge) “Grab & Go
               prepared or prepackaged from a             Breakfast” consisting of the following:
               Best Western approved vendor.                   1. At a minimum, a Grab & Go Breakfast
          b. Hot eggs and hot breakfast meat, or               shall include:
               breakfast sandwich with egg and meat.           a. One piece of whole fruit.
          That in addition to the Best Western                 b. One breakfast bar.
          breakfast buffet requirements of
                                                               c. One bottled water.
          Rule 500.39 A. 1, the breakfast buffet
          of all Best Western PREMIER product                  d. All items provided in a bag with a
          descriptor Properties shall include:                      Best Western-approved sticker.
          a. Choice of one: freshly prepared waffles,          2. The Grab & Go Breakfast must be
               pancakes, French toast or crepes.               offered Monday through Friday, at least
                                                               one hour before the breakfast meal period
          b. Hot eggs and hot breakfast meat.
                                                               starts or upon guest request.
          c. Prepared non-instant oatmeal.
                                                               3. This Section (B) does not apply to
          d. Fresh fruit cereal toppings.
                                                               Best Western Member Properties that
          e. Fresh squeezed orange juice (not from             (1) have on-site restaurants offering a
               concentrate), no dispensers.                    full-service breakfast menu during the
          3. That in addition to the Best Western              breakfast meal period or (2) offer a
          breakfast requirements of 500.39 A. 1 and            room-service breakfast menu during
          2, the breakfast buffet of all Best Western          the breakfast meal period.
          Member Properties shall include a Build-        C. In addition, each Best Western Member
          Your-Own Breakfast concept as follows:          Property must provide seating at a minimum
          a. The breakfast buffet of all                  rate of 20 percent of rooms (e.g., 10 seats per
               Best Western product descriptor            50 rooms) with a minimum of two tables and
               Properties shall include a minimum         six chairs. (New Construction and Conversion
               of two Build-Your-Own Breakfast            Applicants: Refer to the Guidelines addendum
               concepts.                                  for seating requirements, which the Board may
          b. The breakfast buffet of all                  change from time to time.)
               Best Western PLUS and PREMIER              D. For Properties offering a free (at no
               hotels shall include a minimum of          additional charge) complying breakfast, a
               three Build-Your-Own Breakfast             special and prominent designation will be
               concepts.                                  provided, at the Property’s discretion, in all
          c. Glass condiment containers, with clear       channels where individual property listings
               lids, serving spoons, and a variety        include amenities/services available and
               of at least three condiments offered       Best Western has the ability to provide such
               for each Build-Your-Own Breakfast          designation.
               concept shall be provided. Condiment       E. To qualify for a “Free Breakfast”
               suggestions are as follows:                designation, a Property must offer, at a
               • Build-Your-Own Yogurt: dried            minimum, the applicable requirements of
                  fruit, nuts, granola, berries, shaved   Sections A and B above, at no additional
                  coconut, trail mix, and jam.            charge.
               • Build-Your-Own Oatmeal: brown           F. To qualify for a “Free Hot Breakfast”
                  sugar, nut pieces, granola, chocolate   designation, a Property must offer, at a
                  chips, berries, and dried fruit.        minimum, the breakfast buffet described in
               • Build-Your-Own Waffles/Pancakes/        Sections A and B above, and hot breakfast
                  French Toast: cherries, chocolate       consisting of:
                  chips, powdered sugar, cinnamon,        Choose one from 1, one from 2, and one from
                  and fruit.                              3 below:
               • B uild-Your-Own Breakfast Sandwich:          1. Freshly prepared waffles, French
                  salsa, shredded cheese, ketchup, and         toast, pancakes, or biscuits and gravy.
                  tomatoes.
                                                               2. Scrambled eggs, omelets, or eggs
               • Build-Your-Own Omelet: glass
                                                               cooked to order.
                  condiment containers do not
                  apply, but at least three omelet             3. Ham, bacon, sausage, or Canadian
                  fillings are required.                       bacon.
          d. Properties offering Build-Your-Own           Free full-service menu breakfasts may also
               Breakfast concepts shall display           qualify as a “Free Hot Breakfast”, if approved
                                                          by Best Western in advance.



PG 12 | Rules & Regulations
             Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 16 of 41
         G. Advertising Free Breakfast. Properties                        established by the Board. The Board
         that do not meet the above minimum standard                      may require additional information.
         for the breakfast buffet described in Sections                   2. An increase or decrease of more than
         A and B above, at no additional charge, may                      10 rooms or 10%, whichever is greater,
         not advertise free breakfast in any publication,                 shall be determined by reference to the
         website, bill board, etc. Properties found                       most recent Membership Application &
         to serve less than this minimum but still                        Agreement or property unit count on file
         advertising free breakfast shall be assessed a                   with the Association, whichever is greater,
         240 point loss against minimum standards.                        and shall be a cumulative total of guest
         H. Advertising Free Hot Breakfast.                               rooms increased or decreased at the
         Properties that do not meet the above                            Best Western Property since the effective
         minimum standard for the “Free Hot                               date of this rule.
         Breakfast” designation may not advertise                         3. The notification, impact studies, and
         free hot breakfast in any publication, website,                  approval procedures shall be as prescribed
         billboard, etc. Properties found to serve less                   in Article ll, Section 2(C) of the Bylaws
         than this minimum but still advertising free hot                 and the Board policies interpreting and
         breakfast shall be assessed a 240 point loss                     implementing that Section 2(C), except:
         against minimum standards.
                                                                          a. Payment for the impact study shall be
         I. All Best Western Member Properties that                            by the individual making the request
         have an on-site full-service restaurant that                          to increase or decrease the unit count;
         charges for breakfast: (i) shall offer breakfast                 b. The impact study shall only consider
         inclusive room rates; and (ii) may offer                              the impact of the increase or decrease
         breakfast exclusive room rates.                                       requested; and
500.40   The Member shall be responsible for loss                         c. The Board of Directors may waive
         or damage to any Best Western equipment                               impact studies for unit count
         furnished in conjunction with the affiliation                         decreases.
         which is in their care, custody or control.
                                                                     B.	1. Properties described in Article II,
500.41   All Best Western Members and personnel shall                     Section 1, (E)(1) of the Bylaws, pertaining
         display a courteous and professional attitude                    generally to Properties whose rental
         toward officers, directors, employees and staff                  units are each separately owned, may be
         of Best Western.                                                 associated with a Membership and the
500.42   All Members shall participate in all mandatory                   designated Best Western Property. Such
         programs and promotions as may be adopted                        an association shall be upon such terms
         by the Board.                                                    and conditions as may be established by
500.43   Each Property shall take all steps which may                     the Board.
         be necessary to maximize guest satisfaction                      2. In the event that an ambiguity or
         and minimize guest complaints. In order to                       inconsistency exists in the application
         assure compliance with this rule, Best Western                   of the provisions of this section, or of
         will monitor each property on a rolling                          Section 2(C) of Article II of the Bylaws, the
         12-month basis. The receipt of more than                         Board shall have the right to resolve the
         1.7 guest complaints for every 10 rooms during                   ambiguity or inconsistency in its sole and
         the monitoring period (the ratio of the number                   exclusive discretion.
         of complaints to the number of rooms shall         500.46   English speaking staff must be available if
         not exceed .17) shall be conclusive evidence                requested and be available within a reasonable
         of a violation of this rule.                                time of such request having been made.
         Effective January 7, 2007.                         500.47   Snacks and hot beverages in guest rooms or
500.44   Members shall at all times respect the privacy              public areas are to be available for guests.
         of guests and shall institute reasonable           500.48   Convenient arrangements for early morning
         measures and precautions designed to                        call/alarm are to be available.
         safeguard guest privacy. Violation of this rule
                                                            500.49   Safe deposit facilities are to be available
         shall be grounds for Membership termination.
                                                                     for guests.
500.45   A. The number of rentable guest rooms
                                                            500.50   Each Property will be billed a registration
         of an approved or conditionally approved
                                                                     fee for the District Meeting and Annual
         Best Western Property, as provided by
                                                                     Convention the month prior to the meeting.
         rule 500.6 of the Rules and Regulations
                                                                     Each fee shall not increase annually more than
         of Best Western, may not be increased
                                                                     the lesser of (1) five percent or (2) the rate of
         or decreased more than 10 rooms or 10%,
                                                                     inflation for the previous year, as measured by
         whichever is greater, without the prior
                                                                     the United States Bureau of Labor Statistics
         approval of the Board in accordance with
                                                                     Consumer Price Index (all items for all urban
         the procedures established herein.
                                                                     areas). The registration fee for fiscal year 2014
              1. An application to increase or decrease              District Meetings will be $399.
              the number of rentable guest rooms
                                                                     With regard to District Meetings only, if a
              shall be as prescribed by the Board and
                                                                     Voting Member represents more than one
              accompanied with payment of fees as


                                                                                        Rules & Regulations | PG 13
            Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 17 of 41
       Property in a District, one Property will                    costs to be billed to the Property on a cost
       be billed the full registration fee and the                  recovery basis. In the event of turnover of the
       additional Properties will receive a discount of             certified staff person, the Property will have
       $150 off their registration fee. Additionally, a             60 days to certify another member of staff.
       property that sends more than one attendee          500.57   On each December 31st, a “Brand Annual
       will receive a $150 discount for each additional             Minimum Standard” requirement for guest
       attendee.                                                    satisfaction shall be established for each
500.51 Whenever there exists a marketing                            brand (e.g., Best Western®, Best Western Plus®,
       cooperative established by a majority vote                   Best Western Premier®) by calculating the
       of the Membership in their state (including                  percentage of “9” and “10” scores in Medallia
       the District of Columbia), province, territory               for “Overall Service” received by all Properties
       or country (including regions such as the                    in that brand during the period January 1st to
       Caribbean), each Member shall participate                    December 31st of that year multiplied by .80,
       in their respective state, province, territory               using electronic surveys only.
       or country marketing cooperative and abide          500.58   Each Best Western Property is required
       by all established guidelines adopted by the                 to assign and maintain a full time General
       cooperative.                                                 Manager, empowered, responsible, and
500.52 Effective March 1, 2012, or as soon afterward                accountable for the daily operations of the
       as is practicable, all Members are required                  Property. The General Manager shall attend
       to award Best Western frequency program                      either the Annual Convention or a District
       participants points, miles or partner rewards                Meeting each year.
       for all rate plans with the exception of rate
       plans associated with online travel agencies,       Chapter VI
       tour operators, employee rate, FIT/wholesale/       600.0    Lobby and Front Office
       net rates, motorcoach/bus, crew, FX, and
       extended stays longer than thirty (30) nights.      600.1    All Properties shall provide a lobby
                                                                    of appropriate size and furnishings
500.53 The Board may assess a Member a fee of                       commensurate with the size of the Property
       $50 per occurrence for each complaint                        and services offered. Ten (10) square feet per
       charged to its Member Property after any                     room for 40 through 150 room Properties or
       monitoring period in which the Member                        a minimum area of 400 square feet. Six (6)
       Property received a number of complaints                     square feet per room in excess of 150 rooms.
       exceeding the permitted guest complaint                      Deviation on larger Properties is subject to
       ratio. The per-complaint fee may be charged                  Best Western’s prior approval.
       until the Member completes a monitoring
       period in compliance with the permitted guest       600.2    The front office and registration/check-out
       complaint ratio. Charged complaints shall                    area shall be maintained in an orderly and
       not include those categories of complaints                   clean manner. An efficient, hospitable and
       that the Board determines Members cannot                     courteous attitude shall be displayed to the
       reasonably be expected to be able to control                 guest at all times.
       such as, without limitation, complaints             600.3    Business shall always be referred to the
       resulting from electing not to participate in                nearest Best Western, unless by so doing
       a non-mandatory advertising or marketing                     the guest’s best interest and comfort are not
       campaign, or complaints resulting from the                   adequately served.
       failure of a third party to deliver a reservation   600.4    Alternate accommodations should be
       to the property.                                             provided to the guest if accommodations
       Effective January 7, 2007.                                   are not available in the contacted inn, to
500.54 The Board may assess a Member a fee of $75                   take advantage of the opportunity to render
       per occurrence for each guest complaint that                 service to future guests and maintain the
       its Member Property does not respond to or                   loyalty of that Best Western guest.
       make reasonable efforts to resolve within the       600.5    Additional charges shall not be made for
       established time frame.                                      reasonable requests for additional services,
       Effective January 7, 2007.                                   such as extra towels, soap, glasses, ironing
                                                                    boards, folding table and chairs, bedboards,
500.55 In addition to any other applicable                          blankets, etc.
       requirements, within 45 days following the
       change in ownership of a Best Western               600.6    Rooming guests in unprepared
       Member Property, the transferee, at its cost,                accommodations is prohibited.
       must complete the same training requirements        600.7    The telephone switchboard shall be answered
       applicable at the time to new Members joining                as promptly as possible in a pleasant, courteous
       Best Western. The training costs will be billed              manner. All incoming calls shall be answered
       on a cost recovery basis.                                    using the words “Best Western.” Callers should
500.56 Best Western’s certification is required for                 not be left holding dead lines, be asked to
       at least one housekeeping supervisory staff                  wait or otherwise be inconvenienced through
       person at each Property, with certification                  inefficient service.




PG 14 | Rules & Regulations
             Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 18 of 41
600.8    All Best Western Properties shall provide          700.7    Appropriate, attractive landscaping shall be
         for registration or checking in of guests                   provided. Grounds and landscaping shall be
         24 hours a day. In the event the front desk                 kept neat and clean. Lawn and planted areas
         is closed for certain hours, a bell or some                 should be free of weeds and properly edged.
         other arrangement shall be provided for            700.8    Grounds shall be policed daily to remove debris
         guest services. “No vacancy” signs are not                  and trash from shrubbery and planted areas.
         recommended.
                                                            700.9    Fire extinguishers shall be located in
600.9    A current Best Western Member Information                   accordance with prevailing codes, be charged
         and Resource Guide shall be kept available for              and in view, and bear required inspection
         front office use.                                           certificates or tags.
600.10   All front desk personnel shall be in uniform or    700.10   One self-service ice machine and one soft
         otherwise neatly attired.                                   drink machine shall be provided for each
600.11   Fax facilities are to be available during normal            60 rooms. Machines for one- or two-story
         working hours.                                              properties shall be centrally located for
600.12   Facilities for storing luggage, in case of late             convenient access by guests on each floor.
         checkouts, are to be available.                             One self-service ice machine and one soft
                                                                     drink machine should be provided on every
600.13   Assistance with luggage is to be available                  other floor in Properties of more than two
         upon request.                                               stories. Automatic ice machines shall dispense
600.14   A telephone for internal/external calls located             a controlled portion of sanitary ice. The
         in public areas is to be provided for guest use.            dispenser may be operated, at the hotel
600.15   Photocopy facilities shall be available on-site,            owner’s option, by room key or token. Ice shall
         seven days a week, during normal business                   be available free of charge to guests 24 hours
         hours (minimum of 14 out of 24 hours).                      a day, and its location well identified.
600.16   Long distance access shall be offered to guests    700.11   Ice machines shall be electrically grounded
         free of any long distance access charges.                   and maintained in a clean, safe, attractive
                                                                     condition.
600.17   Local calls under 30 minutes per call shall be
         provided to guests free of charge.                 700.12   Drink machines shall be electrically grounded,
                                                                     properly stocked, clean and in good condition.
Chapter VII                                                 700.13   Interior corridor carpeting shall be vacuumed
700.0    Buildings, Grounds and Public Areas                         daily and be free of wrinkles, litter, debris and
                                                                     clutter. Interior corridors shall be well lighted.
700.1    Exterior and interior of buildings shall be
                                                                     Ceiling and woodwork shall be clean and in
         maintained in good condition and in a good
                                                                     good repair.
         state of repair at all times. Painted surfaces
         should be free of peeling paint, soil and          700.14   Stairways, walkways and elevators shall be
         obvious cracks in masonry, and should present               kept clean, uncluttered and well lighted; metal
         an attractive appearance in accordance with                 railings, treads and floor covering shall be kept
         Best Western standards.                                     in good condition.
700.2    Adequate free parking space shall be               700.15   No storage of any kind will be permitted in any
         provided. The parking area shall be paved and               interior corridors, hallways, exterior covered
         well marked with stripes. It shall be clean and             corridors, walkways or breezeways.
         free of refuse and obstructions.                   700.16   Stairway lighting, treads, risers and hand rails
700.3    All parking areas, curbing, concrete bumpers                shall comply with the National Safety Council,
         and driveways shall be in a good state                      OSHA or other appropriate government
         of repair and free of excessive cracking,                   agency standards. Treads and landings shall
         crumbling, chuckholes or unsightly repairs.                 have non-slip surfaces.
700.4    Snow removal shall be performed when               700.17   Exit lights shall be on emergency circuits and
         necessary by plowing and/or use of a melting                in operation at all times, in accordance with
         compound. Icy conditions shall be corrected                 applicable prevailing codes.
         with an appropriate melting compound or            700.18   Swimming pools are required, except where
         traction providing material.                                individual circumstances warrant a variance
700.5    Sufficient lighting shall be provided in all                approved by the Board. Pools shall be a
         parking areas to provide for guest security                 minimum of 400 square feet, except where a
         and safety to automobiles. Lighting should be               size variance is granted by the Board, and be
         on timing devices to go on at dusk and off at               heated if so advertised.
         sunrise, and should be properly adjusted as        700.19   Swimming pool area, including deck, shall
         seasons change.                                             be neat, clean, attractive and maintained
700.6    The entrance to a Property shall be clearly                 to a high degree of cleanliness year-round.
         identified and driveways unobscured so that                 Area shall be kept free of litter and refuse,
         incoming guests can readily locate the front                especially breakable items such as bottles,
         office and/or restaurant and lounge facilities.             dishes and articles made of metal or glass that
         Driving areas where view is obstructed should               could endanger the safety of guests. Exterior
         be clearly marked for slow driving.                         swimming pools that are closed to the public


                                                                                        Rules & Regulations | PG 15
            Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 19 of 41
       must have pool covers that have stretching                All entrance door looksets shall be
       capabilities and are securely fastened on all             electronically activated and always remain in
       sides or are made of another pre-approved                 the locked position without having to operate
       product to eliminate the collection of refuse or          an interior spanner button or any similar device.
       rainwater and subsequent unsightly stagnant               The lockset shall only unlock by the use of
       conditions.                                               a guest, master or emergency key. A key is
700.20 Pool depth should be marked to indicate every             defined as a key card or any device specifically
       two-foot change in depth; such markings                   manufactured to operate the lockset.
       are to appear on both the vertical sides of               The lockset shall be keyed to at least three
       the pool and on the pool deck or apron.                   levels of security - the guest key, the master
       Shallow and deep ends should also be clearly              key (or maid’s key in some instances) and
       identified at pool deck level.                            the emergency key. The emergency key shall
700.21 Pools shall be maintained in accordance with              be maintained by the general manager or
       state regulations.                                        security of the hotel and the master keys only
                                                                 by assigned hotel staff. All functions, except
700.22 Pumps, filters and underground equipment                  the fail-safe feature designed to completely
       areas shall be clean, neat, properly vented               override the guest room lockset, should be
       and maintained at all times. Covers for below             performed in a non-mechanical manner.
       ground equipment area shall be properly in
       place at all times.                                       All lock sets shall automatically re-code with
                                                                 each use of a newly assigned guest key,
700.23 Chemical balance of pool water shall be                   voiding all previously issued guest keys.
       maintained at proper levels in accordance
       with prevailing codes. Daily tests should be              Room numbers shall not be displayed on
       conducted and recorded.                                   the key.
700.24 Adequate pool furniture shall be provided,                A fail-safe feature shall be provided to allow
       commensurate with size of property. Furniture             entrance to the guest room in the event of a
       shall be maintained in good, clean condition,             system or power failure.
       present no hazardous or unsafe conditions and             If battery operated, a low battery warning
       enhance the overall appearance of the pool,               feature shall be provided at the guest room
       deck and area.                                            lockset level.
700.25 Doors, locks and hardware shall be regularly              An audit trail/interrogation feature is required
       inspected for easy, efficient operation and               and should be maintained only by the general
       good appearance.                                          manager or security staff of the hotel.
700.26 All guest room entrance doors shall be                    An automatic time-out feature is required at
       solid-core or metal. Entrance doors (other                the guest room lockset level to void all keys
       than interior corridor doors) shall be                    left in the lockset past a predetermined length
       weather-stripped at top and sides for sound               of time.
       transmission reduction and all wooden              700.28 All guest room entrance doors are to be
       entrance doors shall be flush panel. Hollow-              equipped with a chain- or bar-type door guard.
       core doors may be used for guest unit                     This door chain/guard should be installed
       bathroom doors.                                           in such a manner that the strength of the
700.27 All guest room entrance doors shall be                    attachment is equal to the strength of the
       equipped with a lock that is self-locking. The            chain. The bar-type guard or chain should allow
       lock shall be electronically activated and                for a maximum door opening of one inch.
       must be UL listed (CSA for Canada). All guest      700.29 All guest room entrance doors are to be
       room entrance doors shall be equipped with a              equipped with one-way door viewers with
       one-inch bored-in deadbolt lock, designated               a minimum of 180-degree viewing. All door
       as Grade 2 type. Deadbolt locks shall be                  viewers are to be metal, not plastic. The
       operable only with a latch from the interior              viewers should be installed four feet, nine
       and emergency key from the exterior. The                  inches from the floor and installed with a
       emergency key is any instrument specifically              substance such as “Lock-Tite” or equivalent,
       designed to open that locking device and                  to ensure that it is tamper-proof.
       should be maintained by the general manager
                                                          700.30 All guest rooms with interconnecting doors
       or security of the hotel.
                                                                 shall have two solid-core or metal doors
       Combination locks with panic features shall               equipped with a lock that is self-locking and
       function so that the deadbolt cannot be                   a one-inch bored-in deadbolt lock on each
       retracted from the outside by the use of a                door. Locks shall have all metal components.
       guest key or the master key. The deadbolt                 A 1/2 inch bored-in deadbolt may be used on
       shall be retracted from the outside only by the           doors with a metal frame. It is recommended
       use of an emergency key. The room number                  that both doors be weather-stripped to
       shall not be displayed on the key.                        minimize sound transmission. A knob on the
       Electronically activated locking devices are              guest room side of the interconnecting door
       required and must provide the following                   with a tamper-proof plate on the other side
       features:                                                 of the door complies with the self-locking
                                                                 requirement. When half-inch deadbolts on


PG 16 | Rules & Regulations
            Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 20 of 41
       interconnecting doors are replaced, it is           700.42 A. All Properties that have three (3) stories or
       recommended that they be replaced with                     more are required to provide an elevator.
       one-inch deadbolts.                                        B. All Properties that use the Best Western
700.31 All sliding doors are to be equipped with a                PLUS or Best Western PREMIER descriptor are
       hook lock built-in within the door handle,                 required, by June 30, 2015:
       as well as a secondary locking device. This                    1. To provide an elevator at all
       secondary locking device shall be a safety                     Properties of two (2) stories or more.
       bar (“charley bar”), a sliding door deadbolt                   It is recommended that the elevator be
       or a pin-type lock. The hook shape is to resist                located near the lobby.
       the parting motion of sliding door and jamb.
                                                                      2. The following minimum number of
       Sliding doors shall be installed to ensure
                                                                      elevators are required at all Properties
       that the sliding panel is on the inside and
                                                                      with two (2) stories or more:
       the stationary panel is on the outside, unless
       otherwise waived by the Board.                              Number of                Minimum Number
700.32 All ground level wooden or metal balcony/                  Guest Rooms                  of Elevators
       patio doors without a walkway shall have
                                                                    1 - 99 Rooms           At Least One (1)
       a bored-in deadbolt. All wooden or metal
       private balcony/patio doors above the                     100 - 199 Rooms           At Least Two (2)
       first floor without a walkway shall have a
                                                                200 - 299 Rooms            At Least Three (3)
       locking device. All other secondary doors
       with walkways shall have all required locking            300 - 399 Rooms            At Least Four (4)
       devices. A key accessible deadbolt is only              400 - 499 Rooms             At Least Five (5)
       required in one entry door.
700.33 All guest room windows that open shall                          3. In Properties with four (4) stories
       provide a lock which secures the window                         or more, even with less than 100 guest
       in a closed position.                                           rooms, at least two (2) elevators shall
700.34 All public restrooms shall be clean and well-                   be provided.
       maintained and have sufficient paper and                        4. If the Property has multiple buildings
       hand washing supplies. Restrooms shall be                       with guest rooms, at least eighty percent
       well lighted and free of offensive odors.                       (80%) of all guest rooms must be either:
700.35 Every Best Western Property shall provide                       (i) on the first (ground-level) floor; or
       repair and maintenance of all facilities,                       (ii) serviced by an elevator.
       equipment, machinery, paving, lighting,                         5. If a Best Western PLUS Property is
       electrical systems, plumbing, heating, air-                     in the top twenty-five percent (25%) of
       conditioning, guest room interior, bathrooms,                   all Properties with respect to percent of
       exterior walls, stairways, swimming pools                       “9” and “10” scores for Medallia “Overall
       and equipment, keys and locks, roofs and                        Experience” on Decembe 31, 2014, for
       guttering.                                                      the prior twelve (12) month period, the
700.36 All reports for repair should be made promptly                  Best Western PLUS Property shall have
       and a system established to make certain that                   until June 30, 2017 to comply with the
       repairs affecting guest comfort, convenience                    elevator requirements.
       and safety are completed.                                       6. If more than one (1) elevator is
700.37 Ice machines and vending machines shall be                      required at a Best Western PLUS Property,
       inspected daily by maintenance personnel.                       the Best Western PLUS Property shall
700.38 Maintenance or building superintendent                          have until June 30, 2017 to comply with
       should be supervised closely by the general                     the elevator requirements.
       manager; constant checking should be done                  C. The Board of Directors shall have the
       to make certain normal repair maintenance                  authority to grant waivers and extensions
       work is performed promptly.                                based upon good cause shown. The Property
700.39 It should be remembered that maintenance                   shall have the burden of establishing the
       personnel are also guest contact personnel.                reasonableness of the waiver or the extension.
       They should be well-groomed, clean and              700.43 Bottled or canned water (spring or mineral
       properly uniformed.                                        water) is to be available to the guest on
700.40 Restaurant, lounges, meeting/banquet rooms                 site 24 hours a day, free or at charge (an
       and other public areas shall be maintained in              acceptable solution is to offer water in a
       good condition and in the highest degree of                vending machine).
       cleanliness.                                               Only where tap water is not safe to drink
700.41 All fencing shall be maintained in good                    (as determined by the appropriate regulatory
       condition and in a good state of repair at all             authority), there must be a notice in the room
       times. Painted surfaces shall be free of peeling,          and a minimum of 1 liter of bottled water per
       excessive cracking (weather checking), or                  day will be provided in the room, free of charge.
       excessive fading of paint. Gates, if provided,      700.44 Additional complimentary toiletries shall be
       shall be likewise in good condition and                    available on-site to guests, on request, 24 hours
       operable.                                                  daily, free of charge. The following items, if


                                                                                     Rules & Regulations | PG 17
             Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 21 of 41
         not provided in guestrooms, shall be available       900.4   Rooms shall be free of odor and insects.
         at reception: razor, shaving foam, toothbrush,       900.5   Pillows, box springs and mattresses shall be
         toothpaste, comb, sanitary napkins (an                       of motel/hotel quality and in good physical
         acceptable solution is to offer sanitary napkins             condition. Ticking should be free of stains.
         via a vending machine in a public restroom)                  Pillows should be plump and bed support solid.
         and sewing kits. The availability of these items
                                                              900.6   Each guest room shall be numbered with
         is to be noted in the guest service directory.
                                                                      easily distinguishable, uniform numbers.
                                                                      Doors, locks, and hardware shall be regularly
Chapter VIII                                                          inspected for easy, efficient operation and
800.0    Housekeeping Department                                      good appearance. If any guest room entrance
800.1    The housekeeper’s office and area shall be                   door locks are inoperable, the guest room shall
         maintained in a neat, clean and safe manner                  be placed “out of service” and not rented until
         and be free of refuse and fire hazards.                      the lock is repaired.
800.2    The housekeeping department office and area          900.7   Guest rooms shall be equipped with adequate
         shall be adequately supplied; all equipment                  furnishings that are attractive, comfortable,
         shall be maintained in good operating                        in excellent condition and free of dust,
         condition.                                                   lint, fingermarks, smudges and scratches.
800.3    Floor shall be maintained in a good sanitary                 Furniture should be constantly upgraded to
         condition and in an excellent state of repair.               eliminate worn finish or upholstery. Refer to
                                                                      Best Western’s Renovation & Refurbishing
800.4    Maids and housemen (regularly employed)                      Guidelines for furnishing requirements
         shall be neatly uniformed.                                   per room.
800.5    When linen shows holes, excessive stains             900.8   Every bed shall be supplied with clean
         or heavy mending, it shall be removed from                   bedding in good condition, that is free of
         service immediately.                                         odor, discoloration and stains. This includes all
800.6    In-house laundry is to be maintained in a clean,             bedding: bedspreads, blankets, mattress pads,
         neat and safe condition and provide good                     pillow cases and bed sheets.
         ventilation and lighting.                            900.9   Bedspreads shall be coordinated to guest
800.7    Floor covering in laundry is optional; tile is               room décor and be free of snags, tears, holes
         recommended as bare concrete stains linens.                  and frayed edges. Faded or stained spreads
800.8    Laundry equipment shall be kept clean and                    shall be removed from service.
         in good operating condition. Washers shall                   Effective January 1, 2010, bed coverings must
         be free of corrosion; dryers should be free                  comply with the following:
         of excessive lint and properly vented.                       • Bedspreads must be coordinated to guest
800.9    Laundry personnel should be properly                         room decor and be free of snags, tears, holes
         uniformed.                                                   and frays.
800.10   Every working maid shall have an operable                    • Untucked bed coverings must have finished
         vacuum cleaner in good condition.                            edges.
800.11   Maid carts shall be kept in a good state of                  • Heatset quilting (polyester fabrics melted
         repair and be well painted, clean, neat, well                together with dots) is not acceptable.
         organized, properly supplied and free of                     • Faded, worn or stained bed coverings may
         squeaks or other noises that might disturb                   not be kept in service.
         guests.
                                                                      • Undersides of decorative bed coverings
800.12   Professional housekeeping procedures shall                   (e.g., throws, duvets or coverlets) must be of
         be followed at all times.                                    equal or better quality than the face.
Chapter IX                                                            • The length of the bedcovering must allow
                                                                      at least one inch overhang past the top of the
900.0    Guest Rooms and Bathrooms                                    foundation or box spring.
900.1    Guest rooms and bathrooms shall be attractive,               • Triple sheeting (bed made with bottom
         comfortable, professionally designed, in good                sheet, top sheet covered by blanket or
         taste and maintained on a daily basis in the                 duvet, and third sheet covering the blanket
         highest degree of cleanliness and safety.                    or duvet) is an acceptable alternative to
900.2    Walls, ceilings, windows and sills shall be in               decorative coverings if the ensemble includes
         excellent condition, clean and free of dust, lint,           a decorative top sheet and another decorative
         stains, fingermarks and smudges.                             element (scarf or coordinated decorative
900.3    All guest rooms are to be fully carpeted                     pillows). If exposed, the top sheet must have
         with good quality carpeting. Carpets shall                   a tone on tone damask pattern (stripe, block,
         be vacuumed daily; obvious debris and litter                 or similar), decorative piping, or another
         shall be removed from under the beds and                     enhancement, unless it is a solid color other
         other furniture. Carpet under beds shall be                  than white or is patterned.
         vacuumed at least weekly.                                    • The foundation or box spring may not be
                                                                      visible to the guest when the bed is made up.



PG 18 | Rules & Regulations
             Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 22 of 41
900.10   Effective January 1, 2010, all beds with                       Television Guidelines
         foundations or box springs must have a                         Any televisions purchased for use in guest
         decorative covering to conceal the foundation                  rooms must meet the following guidelines
         or box spring. Bed frames and legs or bed                      with respect to minimum sizes and HD
         base must also be concealed unless they                        programming in accordance with this Rule
         are decorative and coordinated with the                        900.17. All televisions shall be commercial
         room furnishings. Acceptable methods of                        grade LCD, LED or plasma flat panel televisions
         concealment include, but are not limited to,                   with HDMI, Proidium chip and VGA ports. All
         bed skirts/dust ruffles or box spring covers/                  measurements are diagonal.
         huggers. All coverings must coordinate with
         the overall design of the bed covering and            Television        Best           Best          Best
         room décor.                                           Amenity by        Western        Western       Western
                                                               Descriptor                       PLUS          PREMIER
900.11   Guest bedrooms shall have individually
         controlled thermostats to provide for guest-          Guest Room        Minimum        Minimum       Minimum one
         controlled heating and cooling; units should                            one (1) 32”    one (1) 37”   (1) 42”
         operate quietly and have clean filters and grills.                      or larger      or larger     or larger

900.12   Each guest room shall provide one (1) light           Suite without     Minimum one (1) 42” or larger, clearly
                                                               full wall and     viewable from both the seating area and
         fixture at the following locations:
                                                               door separator    the sleeping area; or Minimum two (2) 32”
              1. Each night stand (Two lamps are                                 or larger
              desirable at the night stand between two         Suite with full   Minimum        Minimum       Minimum
              double beds. One fixture with two lamps is       wall and door     two (2) 32”    one (1) 37”   one (1) 42”
              acceptable.)                                     separator         or larger      or larger     or larger and
              2. Games/parsons table                                                            and (1) 32”   one (1) 32”
                                                                                                or larger     or larger
              3. Credenza/mirror
                                                               HD                                             High Definition
              4. Desk                                          Programming                                    (minimum of
         Shades and lamps, light fixtures and bulbs            Delivery and                                   five channels)
         shall be dusted daily, and have no frayed cords       Display
         or stained, bent or broken shades. Adequate
                                                              900.18    Each guest room shall contain an operating
         lighting shall be provided in all areas of the
                                                                        direct-dial telephone and complete dialing
         room. Refer to the Best Western Renovation &
                                                                        instructions.
         Refurbishing Guidelines for adequate lighting
         requirements per room.                               900.19    Each guest room shall contain one current
                                                                        local telephone directory in good condition.
900.13   At least one light shall be operated by switch
         at the entrance door.                                900.20    A telephone message pad and a pen or
                                                                        pencil shall be conveniently provided near the
900.14   Each guest room shall contain one waste
                                                                        telephone in the bedroom and/or sitting room.
         basket. (See Chapter X.)
                                                              900.21    An indication is to be provided in each guest
900.15   No coin-operated devices of any type will be
                                                                        room on how to obtain emergency assistance,
         permitted in any room.
                                                                        such as fire, police, ambulance and medical, as
900.16   Bedroom draperies shall be in good condition                   well as instruction notices.
         and open and close with cords or pull wands.
                                                              900.22    Intentionally omitted.
         Drapery rods shall be firmly fastened to wall or
         ceiling, properly strung and in good operating       900.23    A directory of services shall be provided
         condition. Refer to Best Western’s Renovation                  in each guest room describing the various
         & Refurbishing Guidelines for additional                       facilities and services provided by the hotel
         drapery specification requirements.                            and the hours such facilities and/or services
                                                                        are available. The location of vending and ice
900.17   On or before December 31, 2012, all cathode
                                                                        machines shall be noted.
         ray tube (“CRT”) televisions shall be replaced
         with televisions that comply with the following      900.24    Guest room and bathroom doors should
         Television Guidelines. Flat panel televisions                  be equipped with doorstops to eliminate
         purchased prior to July 1, 2011 that do not                    noise and damage to walls or fixtures. It is
         meet the following Television Guidelines will                  recommended that doors have a stop at top
         be deemed acceptable for Best Western and                      corner of door or a doorknob wall-mounted
         Best Western PLUS hotels until seven (7)                       stop. For bathroom doors, it is recommended
         years after the original date of manufacture                   that a small rubber bumper be affixed to the
         by which time they must be replaced with a                     bath fixture if door opens against tub or toilet.
         television that meets the following Television       900.25    The individual Property should advertise in
         Guidelines.                                                    its rooms, in good taste, its own services and
                                                                        promotions. Printed material should be held to
                                                                        a minimum to avoid a cluttered appearance.




                                                                                               Rules & Regulations | PG 19
             Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 23 of 41
         Any printed material, including endorsements         900.40 All bathrooms shall provide adequate
         when using the name and/or logo of                          ventilation. Window ventilation usually is
         Best Western, shall contain the current form of             adequate, but if windows are not available,
         logo approved by Best Western. On-premises                  exhaust vents and fans shall be provided and
         advertising or promotion of any hotel, motel or             maintained in an operable condition.
         resort other than Best Western is prohibited.        900.41 Electric shaver points or outlets near a suitably
900.26   Closet/clothes hanger area shall be clean and               lit mirror shall be provided.
         neat and shall include at least eight matching       900.42 A hair dryer shall be provided in all
         wooden or permanent hangers, two with                       guest rooms.
         skirt clips.
                                                              900.43 An iron and ironing board shall be provided in
900.27   All bathrooms shall provide a tub/shower                    each guest room. Tabletop ironing boards are
         combination of ceramic or other approved                    not acceptable. Freestanding wall-mounted
         materials with a non-skid surface or device.                units are acceptable. The iron must be full size
900.28   Each bathroom shall contain two rolls of good-              (not travel size).
         quality toilet tissue.                               900.44 Hot and cold running water shall be provided
900.29   Plumbing fixtures and all chrome shall be                   in each guest bathroom.
         clean, polished, in good condition and free          900.45 A laundry bag is to be provided for each
         of tarnish and water spots.                                 guest room.
900.30   Bathroom tile walls and floors shall be cleaned      900.46 Mechanical fans shall be available upon guest
         and dried daily and be free of lint, hair and               request if the property does not provide air
         water spots. Tile grouting shall be clean, in               conditioning in the guest room.
         a good state of repair and free of mildew or
                                                              900.47 A minimum of 10% of the guestrooms shall
         discoloration.
                                                                     have beds with a minimum mattress size of
900.31   Vanity/dressing table, mirror and wash basin                72 inches by 84 inches (california king) or
         shall be of modern design, in a good state of               76 inches by 80 inches (standard king).
         repair, cleaned daily and free of soil, water
                                                              900.48 All guest rooms shall be required to have
         spots and streaks. Vanities shall have at least
                                                                     coffee or tea makers with complimentary
         a seven-inch skirting to conceal exposed
                                                                     tea or coffee “packets, bags or filter”.
         plumbing.
                                                                     Decaffeinated coffee or tea must also be
900.32   Toilet seats and lids shall be clean and sanitary,          provided. Normal accompaniments, i.e., sugar,
         with no chipped or worn surfaces, bare wood                 sweetener, milk or non-dairy creamer, stirrer
         or other composition visible. Seats and lids                are to be provided. Disposable cups or china/
         shall be free of discoloration or stains and not            ceramic cups shall be provided. Consumables
         be loose on hinges. Seats shall have required               (coffee, tea, accompaniments and cups) must
         bumper supports. Paper bands are not                        be replenished daily.
         recommended.
                                                              900.49 Each guest room shall be provided with a
900.33   Bathrooms shall contain good quality                        clock, (e.g., clock radio).
         terry cloth items of proper grade and in
                                                              900.50 A dataport facility easily accessable to a desk
         recommended amounts. (See Chapter X.)
                                                                     or work surface shall be provided in each
         Sufficient towel bars shall be provided
                                                                     guest room. A dataport facility is defined as
         to accommodate the required amount of
                                                                     a telephone jack available that can accept
         towels and shall be conveniently located
                                                                     a phone line and gives access to an outside
         for easy access.
                                                                     telephone dialing tone. The jack may be
900.34   Each bathroom shall contain one waste basket.               in the wall or on the phone, but should be
         (See Chapter X.)                                            available to the guest without unplugging any
900.35   Shower curtain and rod, tub tracks and glass                telephone equipment. The dataport may use
         doors shall be clean and free of soap residue,              the same line as the guest telephone.
         water minerals and mildew.                           900.51 Guest room televisions shall deliver a
900.36   Each guest bath shall be supplied with good-                minimum of at least eight different channels of
         quality toilet and facial tissue holders. Facial            programming, including at least one English-
         tissues of standard size shall be provided                  speaking channel that includes international
         in permanently mounted holders or in a                      news. A 24-hour all-news channel is not
         permanent decorative holder approved by                     required. Further:
         Best Western.                                                    1. The television must have good, clear
900.37   Light fixtures, electric outlets and switches                    picture and sound.
         shall be operable and clean at all times.                        2. The television must have a remote
900.38   At least one robe hook should be provided in                     control and full mute function. The remote
         each bath area.                                                  control must not be attached to anything.
900.39   Kitchen areas and kitchen equipment shall be                     3. If the television is video-on-demand
         of modern design and shall be kept clean and                     enabled, it must have clear, easy to follow
         in excellent physical condition and appearance.                  instructions and the cost should be clearly
                                                                          stated.



PG 20 | Rules & Regulations
             Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 24 of 41
             4. Televisions on metal pedestal stands                   D. Two (2) waste baskets per room, one to be
             are unacceptable.                                         placed in the vanity area (at least one waste
             5. If used, security mountings must be                    basket should be a minimum 13 qt. size).
             high-quality and inconspicuous                            E. “Do not disturb” device or sign for
900.52 All guest rooms shall have a radio or some                      each room.
       other source of music (e.g., portable radio,           1000.2   The following minimum guest room linen
       clock radio, radio on tv, music channel on                      standards are prescribed:
       television or hard-wired hotel music system).                   Bath terry:
900.53 Hotels shall have a minimum of 50% of their                     1 cloth bath mat (bath towel may be
       guest rooms designated as non-smoking.                          substituted). Bath terry to be constructed
       Rooms will be identified with a permanent                       with a minimum of 86% natural fiber,
       notice on the guest room external door as a                     e.g., cotton, bamboo, etc. Ring Spun
       non-smoking room. Rooms will also have at                       fiber preferred. Dobby border preferred.
       least one notice within the room, identifying                   Minimum weight per dozen: 6.9 lbs.
       the room as a non-smoking room.
                                                                       Room with one bed:
900.54 No later than April 1, 2009, a reasonably
                                                                       • 2 bath towels. Minimum size: 25” x 52”.
       accessible electrical outlet must be
                                                                       Minimum weight per dozen: 12.0 lbs.
       professionally installed either (i) by hardwiring
       it into the wall above the desk or work surface                 • 2 hand towels. Minimum size: 16” x 27”.
       (32” - 36” above finished floor), or (ii) in the                Minimum weight per dozen: 3.0 lbs.
       desk or work surface, or (iii) in the desk or                   • 2 face cloths. Minimum size: 12” x 12”.
       (iv) by providing a work surface lamp that                      Minimum weight per dozen: 1.0 lbs.
       has an outlet conveniently integrated in its                    • The sizes listed above are to be measured on
       base. If no desk is provided, one reasonably                    new product before shrinkage.
       accessible, unused outlet must be located
       within 6’ of the parsons or activity table.                     Room with two beds:
                                                                       • 3 bath towels. Minimum size: 25” x 52”.
Chapter X                                                              Minimum weight per dozen: 12.0 lbs.
1000.0   Logo Items and Room Supply Requirements                       • 3 hand towels. Minimum size: 16” x 27”.
1000.1   Following are the minimum allowable room                      Minimum weight per dozen: 3.0 lbs.
         supply requirements:                                          • 3 face cloths. Minimum size: 12” x 12”.
         A. Two (2) tumblers per bed. Tumblers shall                   Minimum weight per dozen: 1.0 lbs.
         be sanitized in accordance with applicable                    • The sizes listed above are to be measured on
         government regulations. Sanitized glasses                     new product before shrinkage.
         shall be placed in an approved glass bag.                     Bedroom linens:
         Alternatively, the top and rim of the glass
                                                                       EFFECTIVE UNTIL JUNE 30, 2012:
         may be covered with approved shrink-wrap
         plastic or a fitted heavy paper glass cap.                    • 1 mattress pad per bed.
         When disposable glasses are used, they                        • 2 sheets per bed (minimum T-200 percale
         shall be pre-sanitized and pre-wrapped.                       – minimum 50 percent cotton. Tone-on-tone
         B. Each guest bathroom shall offer 2 bars of                  pattern matching the pillowcases preferred,
         packaged soap in the shower/tub and basin/                    single pick preferred). Bed may be triple-
         vanity area. Minimum requirements are at                      sheeted with a fitted sheet on the mattress
         least one 3/4 size bar (2 1/2” x 1 1/2” x 1/4” or             of an appropriate size to fit the mattress.
         .6 ounces) and one 1 1/2 size bar (3” x 1 3/4” x              • 1 blanket per bed.
         1/2” or 1.2 ounces). A Best Western approved
         soap dispenser and dispensed product are                      EFFECTIVE JULY 1, 2012:
         allowed in the bath area in lieu of a bar of                  Mattress Pad Requirement:
         soap provided a 1 1/2 size facial bar is available
                                                                       Each bed shall have a mattress pad.
         at the vanity area. It is recommended that a
         1 1/2 size deodorant bar be provided in the                   Sheeting Requirements:
         bath area.                                                    Each bed shall be triple sheeted, or double
         Each guest bathroom shall offer bottled                       sheeted with washable duvet cover with
         shampoo (packet/sachets not acceptable)                       removable insert as further defined.
         or a conveniently located shampoo/shower/                     Triple sheeting is defined as making up a
         bath gel dispenser.                                           bed with:
         Extra soap and/or shampoo shall be available                       a. A compliant minimum T-200 first
         upon request.                                                          (bottom) sheet, either fitted or flat;
         C. One (1) ice bucket per room                                     b. Topped with a second (middle)
         (3 qt. minimum).                                                       sheet beneath which the guest will
                                                                                typically sleep;




                                                                                          Rules & Regulations | PG 21
           Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 25 of 41
           c.   Topped with a compliant blanket                   Pillows:
                appropriate to the descriptor; and                A minimum of 3 pillows are required on a
            d. Topped with a third (top) sheet as                 full size or smaller bed; and a minimum of
                described below as appropriate to                 4 pillows (standard size) are required on
                the descriptor.                                   a Queen or King Size Bed, with all pillows
       Double sheeting with washable duvet cover                  to be enveloped in a pillow protector, and
       and removable insert is defined as:                        a pillowcase which is manufactured with
            a. A compliant minimum T-200 first                    minimum T-250 (250 threads per square inch)
                (bottom) sheet, either fitted or flat;            percale with a minimum of 50 percent cotton
                                                                  content. All pillows must meet Best Western
            b. Topped with a second (middle) sheet                specifications.
                beneath which the guest will typically
                sleep; and                                        Additional decorative pillows may be used as a
                                                                  supplement to, but not in lieu of, the required
            c. Topped with a washable duvet cover
                                                                  quantity of pillows.
                with a compliant blanket insert.
                                                                  The pillows shall be of the following minimum
       Decorative Element Requirements:
                                                                  standard: Fiber type 6 denier per filament,
       At Best Western descriptor hotels, triple                  polyester fiber clusters comprised of a blend
       sheeting is acceptable with the third (top)                of hollow low void, high void and antimicrobial
       sheet exposed:                                             fibers with a cluster cohesion of less than 6.0
            a. Provided the bed has an additional                 Newtons, 100% cotton T-180 ticking with the
                decorative element. Acceptable                    following size and weight of fill specifications:
                elements include the addition of a                                             Required
                decorative pillow (throw or bolster               Size                     Medium Support
                style), or a scarf.
                                                                  Standard 20”x 26”             22 oz
            b. The third (top) sheet must be                      Queen 20”x 30”                27 oz
                decorative in nature, e.g., tone on               King 20”x 36”                 33 oz
                tone stripe, tone on tone block,
                festooned, etc.                                   If you choose to provide gentle and/or firm
                                                                  pillows in addition to the MEDIUM SUPPORT
       At Best Western PLUS descriptor hotels, triple             pillows described above, the following
       sheeting is acceptable with the third (top)                specifications apply. The pillows shall be of
       sheet exposed:                                             the following minimum standard: Fiber type
            a. Provided the bed has two (2)                       6 denier per filament, polyester fibers cluster
                additional decorative elements, e.g.,             comprised of a blend of hollow low void, high
                the addition of a decorative pillow               void and antimicrobial fibers with a cluster
                and a scarf.                                      cohesion of less than 6.0 Newtons, 100%
            b. The third (top) sheet must be 100%                 cotton T-180 ticking with the following size
                polyester jacquard or matelasse                   and weight of fill specifications:
                patterned fabric with a minimum                                          Optional       Optional
                weight of 6 oz./sq. yd.; may be white             Size                Gentle Support Firm Support
                or colored.
                                                                  Standard 20”x 26”       20 oz          24 oz
       At Best Western PREMIER descriptor hotels,                 Queen 20”x 30”          25 oz          29 oz
       triple sheeting is acceptable with the third               King 20”x 36”           31 oz          35 oz
       (top) sheet exposed:
                                                                  The law tag must be affixed to all pillows
            a. Provided the bed has two (2)                       as required, for compliance and to fulfill
                additional decorative elements, e.g.,             assessment requirements.
                the addition of a decorative pillow
                and a scarf.                                      •     Bedding includes: bedspreads, blankets,
                                                                  mattresses pads, pillow cases and bed sheets
            b. The third (top) sheet must be 100%
                                                                  which are of proper size for the box spring and
                polyester jacquard or matelasse
                                                                  mattress on which they are used.
                patterned fabric with a minimum
                weight of 6 oz./sq. yd.; may be white    1000.3   All Members shall choose a minimum of
                or colored.                                       three items for use at the Property that
            c. The blanket between the second                     shall bear the approved Best Western logo.
                (middle) sheet and the third (top)       1000.4   A minimum of three logo items are to be
                sheet must be down, synthetic down,               displayed in the public areas in addition
                or duvet blanket.                                 to signage.
                                                         1000.5   If in-room stationery is provided, it shall
                                                                  comply with the Brand Identity Manual.




PG 22 | Rules & Regulations
             Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 26 of 41
Chapter XI                                                             A. Receipt of two (2) consecutive inspection
                                                                       scores or Guest Rooms/Public Areas Condition
1100.0   Violations and Sanctions                                      Report scores which are below 800 points;
1100.1   If a Member Property is operated, managed                     or
         or maintained in a manner that results in
         violations, deficiencies or infractions of                    B. Receipt of two (2) inspection scores or
         applicable Bylaws, Rules and Regulations,                     Guest Rooms/Public Areas Condition Report
         New Construction Guidelines, Renovation &                     scores less than 800 points during any
         Refurbishing Guidelines, or orders or directives              18-month period;
         issued by the Board, the Member Property                      or
         may be placed on probation.                                   C. Receipt of three (3) inspection scores
1100.2   Probation involving inspection deficiencies                   or Guest Rooms/Public Areas Condition
         requires receipt of an inspection report or a                 Report scores less than 800 points during
         Guest Rooms/Public Areas Condition Report                     any 24-month period;
         made by a Best Western accredited assessor                    or
         indicating the Property has scored below the
                                                                       D. Receipt of a single inspection score or
         minimum of 800 points. Written notice shall
                                                                       Guest Rooms/Public Areas Condition Report
         then be sent to the Member by certified mail
                                                                       score below 600 points;
         with a copy of the inspection report, requiring
         correction of the deficiencies noted on the                   the Board may cancel the Membership
         inspection report or a Guest Rooms/Public                     pursuant to Article II, Section 8 of the Bylaws
         Areas Condition Report within a specified                     and Chapter XII, Paragraph 1200.2(E) of the
         period.                                                       Rules and Regulations.
1100.3   A Property, once placed into probationary            1100.8   Where grounds exist for termination of
         status, will remain in that status until such time            Membership, the Board or its designee may, in
         as a Guest Rooms/Public Areas Condition                       addition to any other remedy, restrict any or all
         Report score equals or is greater than                        Membership services. During an administrative
         800 points, until the reason for the probation                restriction, full fees continue to accrue.
         has been cured or until cancellation of the          1100.9   The Board shall establish a program
         Membership.                                                   automatically restricting Properties on the
1100.4   When failure to maintain Property to                          Best Western reservation system when they
         Best Western standards results in probation, a                score below 600 points on a Guest Rooms/
         fee established by the Board may be assessed                  Public Areas Condition Report. The Property
         to cover the cost of the field staff inspection.              will remain restricted subject to the Property’s
                                                                       status being determined by the Board.
1100.5   If a Member fails to pay dues or other fees
         or assessments (other than Annual Dues)
         within the time period provided for in the
                                                              Chapter XII
         Bylaws, Rules and Regulations or orders or           1200.0   Procedure for Cancellation of Membership
         directives issued by the Board, and if such          1200.1   A. Unless payment in full is received within
         dues, fees or assessments remain unpaid                       the time specified or other satisfactory
         for thirty (30) days after the date of written                arrangements are made to liquidate the
         notice of delinquency is sent to the Member                   delinquent indebtedness contained in a notice
         by Best Western Headquarters, or no other                     sent to a Member pursuant to paragraph 1100.5
         satisfactory arrangement has been made for                    of Chapter XI of these Rules and Regulations,
         liquidation of the indebtedness, the Board may                the President and Chief Executive Officer or
         cancel the Membership pursuant to Article II,                 his designee shall send to the Member by
         Section 8(C) and (D) of the Bylaws and                        certified mail notice containing the following
         Chapter XII of these Rules and Regulations.                   information:
         This Section does not govern automatic
                                                                            1. Statements of amounts delinquent;
         termination of Membership for failure to pay
         Annual Dues by September 15, which is dealt                        2. Nature of charges;
         with in Article II, Section 2(B)(2) of the Bylaws,                 3. Citation of the Bylaws, Rules and
         and does not limit the Board’s option to                           Regulations, New Construction Guidelines,
         restrict services under Rule 1100.8.                               Renovation & Refurbishing Guidelines, or
1100.6   If a Member fails to conform to the obligations                    orders or directives of the Board upon
         or meet the standards set forth in the Bylaws,                     which the nature, amount and delinquency
         Rules and Regulations, New Construction                            of the charges are based; and
         Guidelines, Renovation & Refurbishing                              4. Notification that the Board will
         Guidelines, or orders or directives of the                         consider the cancellation of the
         Board, the Board may cancel the Membership                         Membership and that a written demand
         pursuant to Article II, Section 8 of the Bylaws                    for a hearing to show cause why the
         and Chapter XII of the Rules and Regulations.                      Membership should not be cancelled
1100.7   If a Member Property is operated, managed or                       shall be received by the President and
         maintained in a manner that results in:                            Chief Executive Officer or his designee by




                                                                                         Rules & Regulations | PG 23
             Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 27 of 41
              certified mail within fifteen (15) days after            Member or Best Western is required. In the
              mailing of this notification.                            event the Member does not correct the
         B. Failure to make timely written demand                      charged violations within the prescribed
         for a hearing shall be deemed consent by the                  corrective period and notify Best Western
         Member to any action taken by the Board with                  in writing of such event, or if the charged
         respect to cancellation of the Membership.                    violations have not been corrected to
                                                                       Best Western’s satisfaction, then the President
         C. If the Member makes timely written                         and Chief Executive Officer or his designee
         demand for a hearing, the provisions of                       shall give notice to the Member by certified
         paragraphs 1200.3 and 1200.5 of this chapter                  mail, return receipt requested, that grounds
         shall apply.                                                  for cancellation exist. The notice shall contain:
1200.2   A. If the President and Chief Executive                            1. Statement of the specific violation
         Officer or his designee believes a Member is                       that has not been satisfactorily corrected;
         in violation of Article II, Section 8(A)(2) or
         8(A)(3) of the Bylaws or paragraph 1100.6 of                       2. Statement of the facts upon which the
         these Rules and Regulations, and the violation                     violation charged is based;
         is such that a corrective period is allowed,                       3. Citation of the Bylaws, Rules and
         he or his designee shall send written notice                       Regulations, New Construction Guidelines,
         of such violation to the Member by certified                       Renovation & Refurbishing Guidelines, or
         mail, return receipt requested. The notice shall                   orders or directives of the Board charged
         specify in detail the violations charged to exist                  to be violated; and
         and the facts believed to support the charged                      4. Notification that the Board will
         violations, and shall cite the Bylaws, Rules and                   consider the cancellation of Membership
         Regulations, New Construction Guidelines,                          and that any written demand for a hearing
         Renovation & Refurbishing Guidelines, or                           to show cause why the Membership
         orders or directives of the Board charged to                       should not be cancelled shall be received
         have been violated. For alleged violations of                      by the President and Chief Executive
         paragraph 1100.7, or violations for which no                       Officer or his designee by certified mail
         corrective period is allowed, compliance with                      within fifteen (15) days, or such shorter
         this notice provision is not required.                             period as may be set by the President and
         B. The Board, by policy, may from time to                          Chief Executive Officer or his designee by
         time establish time periods during which the                       certified mail within fifteen (15) days, or
         charged violations may be corrected to avoid                       such shorter period as may be set by the
         further action. Any period for correction shall in                 Board under Article II, Section 8(D) of the
         no event exceed sixty (60) days from the date                      Bylaws, after mailing of this notification.
         of notification provided for in rule 1200.2(A).               E. In the case of violation of Chapter XI,
         If the alleged violations contained within the                paragraph 1100.7, or in the case of a violation
         notice to the Member are subject to corrective                for which no corrective period is allowed, the
         period, said period shall be stated in the notice.            President and Chief Executive Officer or his
         C. Within twenty-one (21) days after the                      designee shall notify the Member, by certified
         mailing of the notification of violation, the                 mail, return receipt requested, that grounds
         Member shall make written answer to the                       exist for cancellation of the Membership
         charges, which shall be sent by certified                     which are not subject to corrective action. The
         mail to the President and Chief Executive                     notice shall contain the information required
         Officer or his designee. The answer shall state               under subparagraph (D)(2), (3) and (4) of
         specifically whether the charged violations                   this section.
         will be corrected within the prescribed                       F. If the Member fails to make timely
         corrective period or whether the existence                    answer to the notification by the President
         of the charged violations is challenged. If the               and Chief Executive Officer or his designee
         charged violations have been corrected within                 provided for in paragraph (A) of this section,
         the twenty-one (21) days, the answer shall so                 the President and Chief Executive Officer or
         specifically state. Additionally, if corrective               his designee shall cause a written notice to
         action may still be taken within the established              be sent to the Member containing the items
         corrective period, the Member shall notify                    set out in subparagraphs (1), (2), (3) and (4)
         Best Western when the charged violations                      of paragraph (D) of this section. Failure to
         have been corrected. Such notification shall                  make timely written demand for a hearing
         be mailed no later than the last date of the                  shall be deemed consent by the Member to
         corrective period.                                            any action taken by the Board with respect
         D. If the President and Chief Executive                       to cancellation of the Membership.
         Officer or his designee, upon receipt of             1200.3   A. If a Member makes timely written demand
         Member’s written answer, determines that                      for a hearing as provided in paragraph (C),
         the violations originally charged do not exist,               Section 8, Article II of the Bylaws, a hearing
         have been satisfactorily corrected, or will be                shall be held by the Board within sixty (60)
         corrected within the prescribed corrective                    days after receipt by the President and Chief
         period, no further action on the part of the                  Executive Officer or his designee of such



PG 24 | Rules & Regulations
             Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 28 of 41
         demand. The President and Chief Executive           writing no fewer than three (3) days before
         Officer or his designee shall notify the            the scheduled hearing.
         Member in writing, by certified mail, return        C. No fewer than three (3) days before the
         receipt requested, no fewer than fifteen (15)       scheduled hearing, there shall be provided to
         days before the hearing, that a hearing will        the President and Chief Executive Officer or
         be held, specifying the place, date and time        his designee by or on behalf of the Member, a
         for such hearing.                                   written statement containing the following:
         B. At the time of making written demand for              1. Names and addresses of witnesses,
         a hearing by the Board, the Member may make              if any, the Member intends to call at the
         written answer to the charged violations with            hearing;
         the answer being sent to the President and
                                                                  2. Documentary evidence or exhibits,
         Chief Executive Officer or his designee in the
                                                                  if any, to be introduced by the Member;
         same manner as the demand for hearing, and
         which answer shall fairly meet the charges.              3. Any special requests;
         C. The Board may provide a lesser notice and             4. Statement of issues to be presented to
         opportunity to be heard prior to cancellation            the Board as the Member may anticipate;
         of a Membership as provided in Article II,               and
         Section 8(D) of the Bylaws.                              5. Any offer of compromise.
1200.4   A. Upon failure of the Member to make               D. At or before the hearing, the President
         written demand for a hearing, the Board may         and Chief Executive Officer or his designee
         thereafter at any time cancel the Membership        will present to each member of the Board a
         in accordance with paragraph (C) of Section 8,      written statement containing the following:
         Article II of the Bylaws.
                                                                  1. Name and address of the Member;
         B. Failure by the Member to make timely
         demand for a hearing shall relieve the Board             2. Name and address of the Member’s
         of entertaining any oral argument during the             Property;
         Board meeting, if any, dealing with the matter           3. Nature and character of the
         of the Member’s cancellation. Such failure will          uncorrected violations charged as
         not, however, permit the Board to dispense               grounds for cancellation;
         with the presentation of evidence or argument            4. Detailed statement of facts upon
         to support cancellation of Membership or                 which the charged violations are based;
         relieve the Board of any obligation to consider:
                                                                  5. Citation of the Bylaws, Rules and
              1. Any written response received by                 Regulations, New Construction Guidelines,
              the Board or by the President or Chief              Renovation & Refurbishing Guidelines, or
              Executive Officer or his designee:                  orders or directives of the Board charged
              (a) not later than fifteen (15) days before         to be violated;
                   said Board meeting; or                         6. Listing of correspondence or other
              (b) before transmittal of the matter of             communications between the Association
                   the Member’s cancellation to the               and the Member relating to the violations
                   Board members if consideration of the          charged, with a copy of each attached;
                   matter and vote thereon is by mail or;
                                                                  7. Recommended action to be taken by
              2. Any correspondence or other written              the Board; and
              matter between the Association and the
                                                                  8. Statement of all sums due and owing
              Member dated no later than thirty (30)
                                                                  from the Member to the Association and
              days after the mailing of the notification
                                                                  all sums due and payable.
              by the President and Chief Executive
              Officer or his designee required under         E. The order of proceeding during hearings
              Article II, Section 8 of the Bylaws.           shall be as determined by the Board, provided
                                                             the Member has a full and fair opportunity
1200.5   In cases in which the Member has been
                                                             to present relevant and material evidence in
         granted a hearing pursuant to a timely written
                                                             support of his position. The burden of proof
         demand, the following rules shall apply:
                                                             of charged violations sufficient to justify
         A. Only persons having a direct interest in         cancellation of Membership and of compliance
         the cancellation proceeding shall be entitled       with the procedures required by the Bylaws
         to attend, although the Board, in its discretion,   and these Rules and Regulations shall be upon
         may permit such other persons to attend under       the Association.
         such conditions as the Board may determine.
                                                             F. The Board shall be the sole judge of
         B. Any party to the cancellation proceeding         the relevancy and materiality of proffered
         may be represented by counsel, but if the           evidence; conformity to legal rules of evidence
         Member intends to be so represented, the            shall not be required. All evidence shall be
         name, address and telephone number of his           taken in the presence of all of the parties,
         counsel shall be provided to the President          except any party who has been given notice
         and Chief Executive Officer or his designee in      of the hearing and who fails or refuses to
                                                             attend other than by reason of exclusion



                                                                               Rules & Regulations | PG 25
           Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 29 of 41
       from the hearing by the Board, unless such          Chapter XIII
       exclusion is based upon gross and disruptive
       misconduct at the hearing. In the event a           1300.0 Procedure for Termination of
       party is excluded for gross and disruptive          Contingently-Approved Applicants
       misconduct, the Board shall make a specific         1300.1 Contingently-approved applicants are subject
       finding of such misconduct before ordering                 to termination of approval, as specified by
       the party’s exclusion from the hearing. The                rule 1300.2, for any violation of the Rules,
       Board may, in its sole discretion, receive and             Bylaws or Board policies which would
       consider evidence by way of affidavit, written             constitute grounds for placing a Member
       statement or letter or telephone call, but shall           on probation or grounds for terminating a
       give such evidence only such weight as the                 Membership. By way of example, without
       Board deems appropriate.                                   limitation, a contingently-approved Applicant
       G. Whenever the Board deems it necessary                   is subject to termination of approval, as
       to view and inspect the Member Property, it                specified by rule 1300.2, for
       shall advise the Member of its intention and               A. receipt of a single inspection score below
       of the date and time that the inspection shall             800 points;
       take place. Whenever the Member requests                   B. receipt of customer complaints, during
       that any inspection be made, the Board in its              a single six-month monitoring period, in
       sole discretion may grant or deny the request;             excess of the maximum number permitted
       in the event the Board shall agree to make an              by rule 500.43; and
       inspection, the Member shall pay, in advance, all
                                                                  C. failure to strictly and timely comply with
       the expenses incurred by the Board members.
                                                                  each and every condition of approval. The
       H. Any inspection made under this rule may                 Board may, as a condition of approval, impose
       be made by one or more members of the                      stricter standards on contingently-approved
       Board as directed by the Board. Any interested             Applicants.
       party may be present at such inspection.
                                                           1300.2 Where grounds for termination exist, the
       I. A hearing on cancellation may be                        Board may summarily terminate approval of
       reopened at the sole discretion of the Board               a contingently-approved Applicant or may
       at any time before a final decision is rendered.           impose additional or stricter conditions of
       A rehearing may be granted at the sole                     approval. A contingently-approved Applicant
       discretion of the Board and upon such terms                shall have no right to probation, no right
       and conditions as the Board may direct,                    to hearing and no right to vote until full
       provided that written petition for rehearing,              Membership has been granted.
       specifying the grounds for the petition, shall
       be sent to the President and Chief Executive
       Officer or his designee by certified mail within
       fifteen (15) days of the date notice of the final
       decision of the Board is mailed to the Member.




PG 26 | Rules & Regulations
             Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 30 of 41

Member-Approved Ballots
The following are Ballots that were approved by the Best Western Membership but are not part of the Articles of
Incorporation, Bylaws or Rules and Regulations. These Member-approved ballots apply to every Member in that
they are Regulatory Documents as defined by Article I of the Bylaws.

AAA/CAA Official Appointment                                       term of their Best Western Membership, unless
                                                                   the Voting Member for that Property receives
Approved February 2009 – Beginning April 1, 2009,                  a communication, signed by the President of
Best Western will annually renew each Member’s                     BWI, stating that AAA/CAA Diamond-rated
American Automobile Association/Canadian                           designation and/or OA designation is no longer
Automobile Association (AAA/CAA) Official                          a requirement of Membership for that Property.
Appointment on behalf of the Member and add the
cost to the Member’s Best Western monthly statement.         Advertising Assessment
Approved December 2006 – To approve the                      Approved November 2012 – The advertising
requirement that each North American Best Western            assessment approved by the Membership in
Property which has not received a BWI exemption, shall       December 2010 shall be amended such that it
receive designations as (1) a AAA/CAA designated             does not have an expiration date.
Diamond-rated property, and (2) a AAA/CAA Official
Appointment property, by December 31, 2007. Each             Approved December 2010 – The advertising
North American Property shall maintain these AAA/            assessment approved by the Membership in
CAA designations in accordance with the Compliance           December 2007 is amended such that:
Rules set forth in the Proposal Explanation, throughout         a. Each Best Western Property shall to be assessed
the term of its Best Western Membership, unless                    $11.00 (USD) per room per month, with an
notified by BWI’s President that the AAA/CAA                       effective date of February 1, 2011 and continuing
designation(s) is not required.                                    through December 31, 2014; and
NOTE: The Exemption Rules set forth in the Ballot’s             b. The Board of Directors shall have the authority
Proposal Explanation are as follows:                               to increase the advertising assessment once
Exemption from Compliance Rules:                                   each fiscal year, with no such annual increase
                                                                   exceeding the greater of (1) two percent (2%)
Any Property which has received a statement in writing             of the prior year’s assessment, or (2) the rate
from AAA/CAA that it is not eligible for consideration             of inflation for the previous year as measured
as a AAA/CAA designated Diamond-rated hotel                        by the United States Bureau of Labor Statistics
property may apply for, and upon submission of the                 Consumer Price Index (all items for all urban
AAA/CAA statement of ineligibility to BWI may receive,             areas), effective December 1, 2011.
an exemption from the Compliance Rules described
below (“Exemption”). By way of example, a Property           Approved December 2007 – To approve an increase
which has received a statement from AAA/CAA that             of USD 8.84 cents per room per day to the existing
the Property is ineligible for consideration because it is   advertising assessment of USD 16.24 cents per room
a “Historic Property”, listed on the National Register of    per day for the North American advertising media
Historic Places, may apply to BWI for and may receive        budget. This new assessment will total USD 25.08
an exemption from the Compliance Rules. Exemptions           cents per room per day, beginning February 1, 2008,
will not be granted for any failure of a Property to         and continuing through December 31, 2011.
obtain AAA/CAA approval by reason of a failure to
maintain quality standards or the like.                      Best Western Distribution System
NOTE: The Compliance Rules set forth in the Ballot’s         Approved November 2016 – Effective November
Proposal Explanation are as follows:                         23, 2016, Best Western shall have visibility and equal
Compliance Rules:                                            access to guest room rates offered by Properties
                                                             through any non-Best Western distribution channel
   • All Properties which are designated as AAA/             such that those rates may be offered through Best
     CAA designated Diamond-rated properties on              Western channels.
     December 31, 2006, shall be required to obtain
     OA designation by December 31, 2007.                    Approved June 2016 – Effective June 15, 2016, Best
                                                             Western Properties shall use Best Western electronic
   • All Properties which are not designated as AAA/         distribution systems as the exclusive method of
     CAA designated Diamond-rated properties by              offering rooms to intermediaries.
     or on December 31, 2006, and which have not
     received an Exemption, shall be required to             Best Western Rewards® Program
     obtain AAA/CAA Diamond-rated designation
     and OA designation by December 31, 2007.                (Formerly Gold Crown Club International (“GCCI”))
   • All Properties which are AAA/CAA designated             Approved December 21, 2011 – Members shall award
     Diamond-rated properties and are OA properties          Best Western Rewards (“BWR”) program points,
     on December 31, 2007, shall be required to              miles or partner rewards to a BWR participant for
     maintain a AAA/CAA designated Diamond-rated             all rooms with qualified rates, up to a maximum of
     designation and OA designation throughout the           ten (10) rooms, when paid for by a BWR participant




                                                                                        Rules & Regulations | PG 27
             Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 31 of 41
and when associated with the BWR participant’s stay         e. All properties will be required to display a BWR
at the Property.                                            Elite Program display at the front desk, as designed by
Approved February 2009 – Effective April 1, 2009,           Best Western International, Inc. (“Best Western”).
establish a new Free Night Award (FX Rate)                  f. During check in, a Property representative shall
reimbursement structure where hotels will be                thank the BWR Elite Member for their business and
compensated as follows:                                     loyalty.
   (i) If the occupancy of the Property is 95% or           If a Property does not satisfy a minimum BWR Elite
       greater when the FX room night is redeemed/          Member recognition requirement, the following shall
       consumed (including no-show billings, comped         occur:
       rooms and out-of-order rooms), the Property          When complaints are received at Best Western
       will be reimbursed at 90% of the Property’s          Headquarters with reference to a particular Property,
       average daily rate (“ADR”), and                      if the complaint relates to BWR Elite Member
   (ii) Properties running less than 95% occupancy          recognition, Best Western Headquarters shall have the
       when the FX room night is redeemed/consumed          authority to resolve the matter upon the first contact,
       will be reimbursed at the greater of 30% of the      according to the following schedule:
       property’s ADR or US$30.00.
                                                             Property Hotel Size   Hotel Size   Hotel Size   Hotel Size
No fees (including Travel Agent commission,
                                                             Cost Per   1 - 50      51 - 100     101 - 150   151 - 200
Best Western Rewards (BWR) assessment, GDS                  Complaint  Rooms        Rooms         Rooms       Rooms
fees and Lynx fees) will be charged on Free Night
Award (FX Rate) reimbursement.                                            First 3    First 4    First 5    First 6
                                                               Free
                                                                        Complaints Complaints Complaints Complaints
Approved June 2008 – Effective April 1, 2009, require
Best Western hotels to provide 2% of total rooms                        Complaints Complaints Complaints Complaints
                                                             $30 Each
for Free Night Award redemption (FX Rate). If this                        4-8        5 - 10     6 - 12     7 - 14
2% Free Night Award redemption inventory is not                         Complaints Complaints Complaints Complaints
                                                             $60 Each
sold and the hotel has already sold 98% of its rooms,                     9 - 12     11 - 15    13 - 18    15 - 21
this 2% of run-of-house room inventory would be                         Complaints Complaints Complaints Complaints
available to the hotel to sell. For example, a 100-room     $100 Each
                                                                         13 & over  16 & over  19 & over  22 & over
hotel will set aside 2 run-of-house rooms under this
requirement for Free Night Award redemption. If these
2 run-of-house rooms are not booked for Free Night          In increments of 50 additional rooms over 200,
Award redemption and the hotel has already sold 98          Properties will receive one additional free complaint,
rooms, these 2 run-of-house rooms would be available        one additional $30 complaint, and one additional
for the hotel to sell to a paying customer unless a         $60 complaint. The number of complaints shall be
GCCI member requests a GCCI Free Night Award                measured in each Best Western fiscal year.
redemption first.                                           This program is separate and distinct from first contact
The number of available rooms will be rounded if 2% is      resolution regarding accommodations and service as
a fractional number.                                        defined in Rules and Regulations 500.35.
                                                            The Best Western Board of Directors shall have the
Best Western Rewards® (BWR®) Elite                          authority to amend the BWR Elite Program.
Member Property Recognition Program
                                                            Booking.com Agreement
Approved November 2012 and amended November
23, 2016 – Effective January 1, 2013, with amendments       Approved May 2015 – Effective as soon as practicable
effective January 1, 2017, or as soon thereafter as         upon the execution of a brand-level corporate lodging
practicable:                                                agreement (“Agreement”) with Booking.com B.V.
                                                            (“Booking.com”):
Best Western Properties shall provide minimum BWR
recognition to BWR members in Gold, Platinum,                  1. All Best Western branded hotels in North
Diamond, and Diamond Select categories (“Elite                    America (each a “Hotel”; collectively, “Hotels”)
Members”) as follows:                                             shall conduct business with Booking.com,
                                                                  subject to the terms and conditions of the
 a. BWR Elite Members shall be provided the option                Agreement, unless a Hotel’s contracted
to select either: (i) BWR bonus points; or (ii) a snack           commercial term is more favorable to the
and beverage/hotel amenity for each hotel stay.                   Hotel, in which case the Hotel’s more favorable
b. The BWR Elite Recognition option of receiving                  contracted commercial term shall apply.
BWR bonus points per stay shall be five hundred                2. Hotels shall compensate Booking.com for
(500) BWR bonus points per stay.                                  bookings made by Booking.com customers
c. The snack and beverage BWR offering shall                      on publicly available rates in an amount equal
include at a minimum two (2) complimentary                        to fifteen percent (15%) of the net room
beverages and two (2) approved snack options in a                 revenue under the standard program and
BWR branded bag.                                                  eighteen percent (18%) of the net room revenue
                                                                  under the preferred program. Payments will
d. If a hotel amenity is offered, it shall be of at least
                                                                  be made in the form of commissions, with
equal value to the snack and beverage offering.
                                                                  commissions paid via the rules established for
                                                                  the BestCheque commission payment system


PG 28 | Rules & Regulations
            Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 32 of 41
      (or its successor). Participation in the preferred         paid by the Properties or BWI for participation
      program is by Booking.com’s invitation only and            in the AMERICAN EXPRESS and CARLSON
      is subject to Booking.com’s preferred program              WAGONLIT TRAVEL programs.
      requirements.                                           • For other Chain & Consortia Partners
   3. Hotels shall provide to Booking.com Last Room             participating in the Program, Properties shall
      Availability (“LRA”) access to Hotel inventory in         pay a maximum fee of USD $1.00 for each net
      the Best Western LYNX system and through the              room night reservation received from that Chain
      Best Western connection with Booking.com.                 & Consortia Partner. This fee amount may be
   4. Hotels’ connections to Booking.com shall be               lower for certain Chain & Consortia Partners, but
      facilitated through the brand’s connection                shall not be higher than USD $1.00 for each net
      (a transaction fee will apply).                           room night reservation received.

   5. A Hotel’s publicly available rates and rate plans       • BWI will always identify to the Membership, in
      provided to Booking.com shall be equal to the             advance, the participating Chain & Consortia
      Hotel’s publicly available rates and rate plans           Partners, as well as changes to, additions
      made available through any Hotel, Best Western,           to, and/or removal of participating Chain &
      or third-party booking or distribution                    Consortia Partners.
      channel, and shall be subject to contractual            • The fee of USD $1.00 for each net room night
      consequences for a violation (e.g., honoring the          reservation received shall be paid in addition
      lower publicly available rate). This limitation           to any other rate discount payable, or standard
      does not apply to Best Western Rewards® rates,            commission available, to the participating Chain
      qualified rates through a partner membership              & Consortia Partner.
      program (e.g., AAA/CAA, AARP, etc.), or                 • Properties shall not discriminate in receiving
      corporate negotiated rates.                               reservations generated by any Chain &
                                                                Consortia Partner.
Chain and Consortia Marketing Program                         • Fees incurred shall be stated on each Property’s
Approved November 27, 2013 – The Chain and                      monthly member statement, and shall be paid
Consortia Marketing Program is amended such                     in accordance with applicable BWI Regulatory
that each Property shall pay to Best Western a cost             Documents (e.g. bylaws, articles, rules and
recovery fee for each net room night reservation                regulations, etc.).
received under the Chain and Consortia Marketing
                                                              • Void where prohibited by law. BWI reserves
Program (the “Fee”). For fiscal year 2014, the Fee
                                                                the right to suspend or terminate part of or
shall be $2.25 per net room night. The Board of
                                                                the entire Program at any time, at its sole
Directors (the “Board”) shall establish the Fee for
                                                                discretion, upon written notice to the Properties,
each subsequent fiscal year based on a pass-through
                                                                which notice shall be issued and signed by the
cost analysis. The Board-established Fee shall not
exceed three percent (3%) of the previous fiscal year’s         President of BWI.
Best Western reservations systems brand average daily
rate. All other terms and conditions of the Chain and      Comprehensive Approach to
Consortia Marketing Program remain unchanged.              OTA Business to Save Members
Approved December 2006 – All North American                OTA Commissions
Properties shall participate in the Best Western Chain     Approved May 2015 – Best Western shall institute
and Consortia Marketing Program, administered in           a marketing program that gives Best Western the
accordance with the Chain and Consortia Marketing          authority to enter into brand-level agreements
Program Terms and Conditions, and Compliance Rules.        (“Agreements”) with online travel agencies or
NOTE: The Program Terms and Conditions set forth in        distribution partners (collectively, “OTAs”), provided
the Ballot’s Proposal are as follows:                      the following general terms and conditions are
Chain & Consortia Marketing Program Terms                  included in any such Agreement:
and Conditions:                                               1. All Best Western branded hotels in North
   • No Chain & Consortia Partner will be eligible               America (each a “Hotel”; collectively, “Hotels”)
     to participate in the Program unless it has                 shall be subject to the terms and conditions of
     generated at least $1 million dollars in net                the Agreements unless the Hotel’s contracted
     reservations value for the Properties during                commercial terms are more favorable to the
     the previous year, as calculated based on the               Hotel, in which case the Hotel’s more favorable
     reservations value of net bookings received by              contracted commercial terms and conditions
     the Properties through the Best Western LYNX                shall apply.
     central reservation system.                              2. For non-package bookings, Hotels shall
   • For AMERICAN EXPRESS and CARLSON                            compensate OTAs in an amount not to exceed
     WAGONLIT TRAVEL, as Chain & Consortia                       fifteen percent (15%) of the net revenue paid
     Partners participating in the Program, the                  by OTA customers on all publicly available
     Properties shall pay a fee of USD $1.00 for                 rates. (Hotels shall have the ability to increase
     each net room night reservation received,                   commissions above the baseline amount at their
     commencing January 1, 2007. This fee shall                  discretion.) The commission shall apply to all
     replace any other participation fee(s) previously           publicly available rates, including promotional



                                                                                      Rules & Regulations | PG 29
            Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 33 of 41
      rates (e.g., Advance Purchase, MLOS, etc.), but      Continuing Education
      shall not apply to Best Western Rewards® rates,      All Best Western General Managers shall earn a
      qualified rates through a membership program,        minimum of 2 professional development points per
      or corporate negotiated rates.                       year and 8 professional development points over a
   3. Payments shall be made in the form of a net rate     3-year period. Points may be earned as follows:
      (paid by a single use or virtual credit card) or     One point for:
      commission (paid via the rules established for
      the BestCheque commission payment system                • Attending a full-day General Manager
      or like payment system as determined by                   Professional Development continuing
      Best Western).                                            education training program;
   4. Hotels shall provide to OTAs Last Room                  • Attending the Annual Best Western Convention;
      Availability (“LRA”) access to Hotel inventory in       • Attending a Best Western Education & Training
      the Best Western LYNX system and through the              or Best Western corporate staff led full-day
      Best Western connection with the OTA.                     training program; or
   5. Hotels’ connections to OTAs shall be facilitated        • Successfully completing a Best Western
      through the brand’s connections (a transaction            Education & Training certified online course
      fee will apply).                                          curriculum, including approved partner online
                                                                content (e.g., American Hotel & Lodging
Enhanced General Manager                                        Association Educational Institute (“AH&LA EI”),
Training Requirements                                           eCornell, Mindleaders, etc.).

Approved November 2012 – Effective January 1, 2013,        A full-day is considered 6 or more hours of training.
or as soon afterwards as is practicable and upon           One-half (½) point can be earned for programs
reasonable notice to the Membership:                       between 3 and 6 hours in length.

All Best Western General Managers shall be required to     The Board of Directors shall have the authority
satisfy all Best Western General Manager Professional      to approve additional courses for continuing
Development (“GMPD”) Program requirements.                 education credits.

New General Managers, defined as the individual            If a General Manager obtains an AH&LA EI CHA or
responsible for every day operations at the hotel, shall   CLM designation, or a similar designation as approved
be required to complete an on-line examination and         by the Board of Directors, during any three-year period
complete the appropriate level of GMPD training. The       after successfully completing the required GMPD
results of the on-line examination shall determine if      course, the continuing education requirement for the
the General Manager enrollee is required to participate    then current three-year period will be considered
in the Level 1 GMPD Training Program or the Level 2        fulfilled as long as the designation is maintained.
GMPD Training Program.
                                                           Expedia
The Level 1 GMPD Training Program shall require
successful completion of:                                  Approved November 2014 – Effective as soon as
                                                           practicable upon the execution of a brand-level
   1. A pre-requisite on-line course prior to attending    corporate lodging agreement with Expedia, Inc.
      the Best Western Level 1 GMPD Training Program;      (“Expedia”):
   2. A 5-day leadership training course; and                 1. All North American Best Western branded
   3. A 5-day orientation/operations course                      hotels (a “Hotel”; collectively, “Hotels”) shall
The Level 2 GMPD Training Program shall require                  conduct business with Expedia, subject to the
successful completion of a 5-day orientation/                    terms and conditions of the agreement, unless a
operations course.                                               Hotel’s contract term(s) is more favorable to the
                                                                 Hotel, in which case the Hotel’s more favorable
If a General Manager enrollee is required to                     contract term(s) shall apply.
successfully complete the Level 1 GMPD Training
Program, the 5-day orientation/operations course              2. For non-package bookings, Hotels shall
must be successfully completed within ninety (90)                compensate Expedia an amount equal to
days of being hired as a General Manager, and the                fifteen percent (15%) of the net revenue paid by
5-day leadership training course must be successfully            the Expedia customer on all publicly available
completed within six (6) months of being hired as a              rates, with payments made in the form of a net
General Manager.                                                 rate or commission, and with commissions paid
                                                                 via the rules established for the BestCheque
If a General Manager enrollee is required to                     commission payment system.
successfully complete the Level 2 GMPD Training
Program, the 5-day orientation/operations course must         3. Hotels shall provide to Expedia Last Room
be successfully completed within ninety (90) days of             Availability (“LRA”) access to Hotel inventory in
being hired as a General Manager.                                the Best Western LYNX system and through the
                                                                 Best Western connection with Expedia.
Hotels shall be responsible for the costs associated
with General Managers attending each 5-day course             4. Hotels’ connections to Expedia shall be facilitated
on a cost-recovery basis.                                        through the brand’s switch connection.




PG 30 | Rules & Regulations
            Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 34 of 41
   5. Hotels’ publicly available rates and rate plans        must be free, and must be provided in at least 15% of
      provided to Expedia shall be equal to the Hotels’      the guest rooms and some public areas. The current
      publicly available rates and rate plans made           specifications follow. Specifications may be modified
      available through any Hotel, Best Western, or third-   from time to time by the Best Western International,
      party booking or distribution channel, and shall       Inc. Board of Directors.
      be subject to a contractual penalty for a violation.   NOTE: Contact Best Western International, Inc. for the
      This limitation does not apply to Best Western         current specifications.
      Rewards rates and partner membership programs
      (e.g., AAA/CAA, AARP, etc.).
                                                             Hotel Reservation Service Group
   6. Hotels shall be in the Expedia Traveler Preference
      program by which Expedia offers its customers
                                                             Agreement
      the ability to choose whether to pay Expedia at        Approved May 2015 – Effective as soon as practicable
      the time of booking (Expedia Collect) or pay the       upon the execution of a brand-level, global corporate
      hotel upon check-in (Hotel Collect):                   lodging agreement (“Agreement”) with Hotel
                                                             Reservation Service Group (“HRS Group”):
      a. Expedia Collect bookings will be processed
      using Single Use or Virtual Credit Card or other          1. All Best Western branded hotels in North
      acceptable payment forms in the future.                      America (each a “Hotel”; collectively, “Hotels”)
                                                                   shall conduct business with HRS Group, subject
      b. Hotel Collect commissions will be processed
                                                                   to the terms and conditions of the Agreement,
      by Best Western’s BestCheque program.
                                                                   unless a Hotel’s contracted commercial term is
   7. On an opt-out basis, Hotels shall establish and              more favorable to the Hotel, in which case the
      make available to Expedia a package and an                   Hotel’s more favorable contracted commercial
      opaque net rate plan, which shall be non-LRA.                term(s) shall apply.
      These net rates shall be provided to Expedia at a
                                                                2. Hotels shall compensate HRS Group an amount
      twenty-five percent (25%) discount.
                                                                   equal to twelve percent (12%) of the net room
   8. Hotels shall be assessed an annual marketing                 revenue on bookings made by HRS Group
      investment fee of $250 (for the brand to invest              customers on all publicly available rates, with
      in Expedia Media Solutions).                                 payments made in the form of commissions, and
                                                                   with commissions paid via the rules established
Government Business Eligibility                                    for the BestCheque commission payment system
                                                                   (or its successor).
Approved July 2014 – All Best Western Properties
shall apply for all applicable government agency                3. Hotels shall provide to HRS Group Last Room
certifications such that they will be eligible for                 Availability (“LRA”) access to Hotel inventory in
participation in federal government travel programs.               the Best Western LYNX system and through the
Each Property will be responsible for ensuring that                Best Western connection with HRS Group.
any certification number is updated in accordance               4. Hotels’ connections to HRS Group shall be
with the terms of the applicable government                        facilitated through the brand’s connection
program. Best Western will solicit all Properties for              (a transaction fee will apply).
their preferences whether rates will be loaded as last
room availability (“LRA”) or non-last room availability         5. A Hotel’s publicly available rates and rate plans
(“non-LRA”) in the applicable programs at the then-                provided to HRS Group shall be equal to the
current, approved federal per diem rate. For those                 Hotel’s publicly available rates and rate plans
Properties that do not respond to the solicitation with            made available through any Hotel, Best Western,
a selection of LRA or non-LRA, the rates will be loaded            or third-party booking or distribution
as non-LRA so that the Property may open and close                 channel, and shall be subject to contractual
the rates as necessary. Commissions and other fees                 consequences for a violation (e.g., honoring the
associated with each program will apply.                           lower publicly available rate). This limitation
                                                                   does not apply to Best Western Rewards® rates,
                                                                   qualified rates through a partner membership
High-Speed Internet Access                                         program (e.g., AAA/CAA, AARP, etc.), or
Approved April 2006 – To require free high-speed                   corporate negotiated rates.
Internet access (HSIA) at each North American
                                                                6. Hotels will have the option to join HRS Group’s
Best Western Property by 11/30/06 (1) in each guest
                                                                   corporate discount program, which is a program
room (100%), and (2) in some public areas. All current
                                                                   focused on unmanaged, small- and medium-
HSIA standards, specifications and non-compliance
                                                                   sized enterprises.
procedures will continue to be in effect, as modified
from time to time by the Best Western International,
Inc. Board of Directors.
Approved January 2004 – To require high-speed
Internet access (HSIA) at each North American
Best Western Property by 9/01/04, and to require
implementation of the Property terminal unit
(PTU) replacement project at each North American
Best Western Property for completion by 6/01/04.
All guest room and some public area HSIA access


                                                                                       Rules & Regulations | PG 31
            Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 35 of 41
Implement Google Business Photos to                        Photographs and Virtual Tour
Optimize Search Results                                    Requirements
Approved November 27, 2013 – Effective upon                Approved June 29, 2011 – All Best Western Properties
certification of the results by the Designated             shall display and maintain professional-quality
Accountant, with compliance required by                    photographs of their Properties on bestwestern.com
December 31, 2014:                                         that are less than three (3) years of age such that they
All Best Western Properties shall obtain 360-degree        properly reflect the Property’s condition and amenities
panoramic virtual tours with street-view technology        being offered. Virtual tours displayed on bestwestern.
through Google (“Google Business Photos”).                 com must be consistent with the photographs. The
                                                           effective date shall be February 1, 2012.
Photographs and virtual tours displayed on
bestwestern.com must be consistent with Google             Rate Levels System Enhancement
Business Photos displayed on Google Assets.
                                                           Approved June 29, 2011 – The Rate Level System
Industry-Wide Research and                                 Enhancement as set forth in the Ballot Proposal (as set
                                                           out below), with an effective date of December 1, 2011,
Benchmarking Studies                                       or as soon afterward as the technology implementation
Approved June 2016 – Effective June 15, 2016, Best         is achievable; and authorization for the Board of
Western shall have the authority to provide Property       Directors to approve future improvements to rate levels.
reservation data (redacted such that it does not              1. All LYNX rate plans will be organized into Rate
provide personally identifiable information or payment           Levels. Each rate plan will be linked to one Rate
information (e.g., credit card information), to industry         Level and that Rate Level will determine whether
advocacy organizations (e.g., the American Hotel                 the rate plan is available or not.
& Lodging Association (“AH&LA”) and the Hotel
Association of Canada (“HAC”)) such that they may             2. The first Rate Level will represent BAR. All
gather and analyze relevant data for the purpose of              standard LYNX rate plans with Last Room
lobbying on behalf of the hotel industry and providing           Availability (“LRA”) will be linked to BAR. The
benchmarking results to Best Western and its branded             BAR Rate Level will have both individual room
hotels.                                                          type and total room counters which can be
                                                                 adjusted by the Property. The BAR Rate Level
                                                                 will have the full range of status conditions
Loading as Open Non-LRA Rate Plans                               currently supported for rate plans, which can
without Participation Fees                                       be adjusted by the Property. Members may
Approved July 2014 – All rate plans that are non-last-           choose to link other rate plans with BAR at
room available (“non-LRA”) and that do not require an            their discretion.
up-front participation fee shall be loaded as open in         3. There will be 7 additional Rate Levels. Each Rate
each Property’s property management system and in                Level will have both individual room type and
Best Western’s reservations systems. Properties shall            total room counters which can be adjusted by
have the ability to open and close these rate plans as           the Property. Each Rate Level will have the full
they deem appropriate consistent with Best Western’s             range of status conditions currently supported
inventory management programs. When applicable,                  for rate plans, which can be adjusted by the
rates shall be loaded annually, and Properties shall be          Property. The Member may use any number of
notified in advance of the loading activity so they can          Rate Levels beyond BAR up to 7 additional levels
effectively manage their rates and inventory.                    for a total of 8. The Member can name each Rate
                                                                 Level and determine which rate plans are linked
Performance-Based Advertising Initiative                         to which Rate Level.
Approved November 2012 – Effective February 1, 2013,          4. Once Rate Levels are implemented for a Property,
or as soon afterwards as is practicable and upon                 the Property will no longer be able to manipulate
reasonable notice to the Membership:                             availability for an individual rate plan in LYNX;
                                                                 rather, the Property will manipulate availability for
With regard to “Digital Opportunities” only, each
                                                                 a Rate Level.
Best Western Property shall pay a ten percent
(10%) commission on each consumed stay. “Digital              5. Members will be able to change the Rate Level
Opportunities” shall include: Google Hotel Price                 link for any rate plan except those LRA plans
Ads, Paid Search (e.g., sponsored advertisements on              automatically linked to BAR.
search engines such as Google, Bing, Yahoo, etc.),            6. Members will continue to manage blackout
TripAdvisor Check Rates, TripAdvisor Business Listings           dates, for those LRA plans which permit
Program, and future digital marketing channels and               blackout dates, as they do today.
opportunities. This commission shall only apply to
commissionable rates booked directly through a                7. The FX plan, and other minimum allocation
Digital Opportunity.                                             plans, will be linked to BAR. However, Members
                                                                 will continue to manage minimum allocation as
                                                                 they do today.
                                                              8. The Property will continue to manage rates
                                                                 as they do today. The implementation of
                                                                 Rate Levels will not impact how rates for rate


PG 32 | Rules & Regulations
            Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 36 of 41
      plans are managed. Both static rate plans and        In each fiscal year, the offending Property will be
      percentage-off plans can and will be linked by       charged for the Best Western Travel Cards issued in
      the Member to a Rate Level.                          conjunction with the Low Rate Guarantee as follows:
   9. The Property will be provided an ability to             1. Will not be charged for the first three
      view and adjust availability for Rate Levels               Best Western Travel Cards.
      through Member Web as part of the Rate                  2. Will be charged $75 for each of the next five
      Level implementation.                                      Best Western Travel Cards.
   10. The Property will be provided an ability to view       3. Will be charged $100 for all subsequent
       and adjust availability for Rate Levels through           Best Western Travel Cards.
       their Two-Way PMS on or after the date of
       implementation, as soon as is practicable,          Properties that participate in Best Western’s Property
       depending on the development and upgrade            Revenue Management Program are exempt from
       schedule for each PMS vendor. Rate Levels           financial responsibility for Best Western Travel Cards
       will not otherwise alter the functionality of the   issued under this Program.
       individual Two-Way PMS.                             The Board of Directors may terminate the Program at
   11. Members will be provided the ability to: name       any time without prior notice in its sole discretion.
       their Rate Levels; change Rate Level names;
       associate rate plans with Rate Levels; and          Rate Program –
       change those associations. This may initially be    Mandatory BBN Corporate Rate
       provided manually through EDS but ultimately
       will be provided through Member Web or a            Approved August 2007 – To approve the requirement
       similar electronic solution.                        that under the Best Western Best Available Rate
                                                           (BAR) strategy with the objective to increase
                                                           corporate business, the Best Business Net (BBN) rate
Rate Program – Increase FX Rate Plan                       be established as a non-commissionable mandatory
(Free Room Night) Availability                             participation rate, with last room availability and
Approved June 29, 2011 – Best Western hotels shall         limited black-out dates (15 nights annually), equal to
provide 4% of total rooms (minimum of two (2) rooms)       90% of the Best Business Worldwide (BBW) rate under
for Free Night Award redemption (FX Rate). If this 4%      the BAR strategy.
Free Night Award redemption inventory is not sold and
the hotel has already sold 96% of its rooms, this 4%       Rate Program –
of run-of-house room inventory would be available to       Mandatory Dynamic Net Tour Rate
the hotel to sell. For example, a 100-room hotel sets
aside 4 run-of-house rooms under this requirement          Approved August 2007 – To approve the requirement
for Free Night Award redemption. If these 4 run-of-        that under the Best Western Best Available Rate
house rooms are not booked for Free Night Award            strategy (BAR) with the objective to increase leisure
redemption and the hotel has already sold 96 rooms,        travel business, each Best Western Property shall
these 4 run-of-house rooms would be available for          participate in the Dynamic Net Tour rate program, and
the hotel to sell to a paying customer unless a BWR        shall offer the Dynamic Net Tour rate as a leisure non-
(GCCI) member requests a BWR Free Night Award              commssionable net tour operator rate equal to 90% of
redemption first. The number of available rooms will be    the Property’s BBW rate under bar, without last room
rounded up if 4% is a fractional number. The effective     availability.
date shall be July 1, 2011, or as soon afterward as is
practicably achievable.                                    Rate Program –
                                                           Net Rate Program Simplification
Rate Program –                                             Approved July 2009 –To approve that the
Low Rate, Guaranteed!                                      Best Western Net Rate Program be loaded into the
Approved December 21, 2011 – Effective                     reservation system in “open status” with a minimum
February 1, 2012, or as soon afterward as is               discount of 20% off BAR (Best Available Rate). Hotels
practicable, the “Low Rate, Guaranteed! Program”           can, at any time, increase, decrease, or close out Net
consumer guarantee shall be amended as follows:            Rate Program room allocation.

The Best Western Low Rate, Guaranteed! Program
guarantees that consumers will always find the lowest
                                                           Requests for Proposals
rate published on the internet on bestwestern.com.         Approved November 2012 – Effective January 1, 2013,
If a consumer finds a lower rate, excluding taxes and      or as soon afterwards as is practicable and upon
fees, on another distribution channel with the same        reasonable notice to the Membership:
criteria per the terms, conditions, and claim processing   Best Western Properties shall provide information and
requirements of the Program as set forth in the            business rules to Best Western on an annual basis for
Proposal (as amended from time to time by the Board        purposes of Best Western responding to Requests for
of Directors), the Property shall match the lower rate     Proposals on behalf of Best Western Properties.
at the Property’s cost, and the consumer will be given
a $100 Best Western Travel Card.                           In the event a Best Western Property does not respond
                                                           to a Request for Proposal by the due date noted on
                                                           the solicitation, Best Western shall be authorized to
                                                           respond to the Request for Proposal on behalf of the


                                                                                      Rules & Regulations | PG 33
             Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 37 of 41
Best Western Property consistent with the information     will eliminate the need for manual reporting at the
and business rules established by the Best Western        property level.
Property on an annual basis.
In the event a Best Western Property does not             Technology Assessment
provide information and business rules for responding     Approved July 2015 – Effective August 1, 2015,
to Requests for Proposals on an annual basis,             each Best Western Property shall pay a technology
Best Western shall respond to Requests for Proposals      assessment of four-tenths of one percent (0.4%) of
on behalf of the Property at a rate of twenty percent     Property Room Revenue. Effective January 1, 2018,
(20%) off of average Best Available Rate (“BAR”)          each Best Western Property shall pay a technology
by season.                                                assessment of five-tenths of one percent (0.5%) of
                                                          Property Room Revenue.
Required Rapid Response Visits
for Low Scoring Properties                                TripAdvisor Reviews on bestwestern.com
Approved June 29, 2011 – Effective December 1, 2011,      Approved June 29, 2011 – Best Western International,
each Best Western Property that scores less than          Inc. may post TripAdvisor ratings and the five most
840 points on two Guest Room Public Area (“GRPA”)         recent reviews (with the ability to link to additional
assessments over a trailing 24-month period will          reviews) for all Properties on bestwestern.com as long
be required to receive a Rapid Response visit. The        as business terms of an agreement with TripAdvisor are
Rapid Response visit will be conducted as soon as         agreeable to the Best Western International, Inc. Board
practicable following the second assessment that          of Directors. The effective date shall be February 1, 2012,
results in a GRPA score less than 840, and must be        or as soon afterward as is practicably achievable.
completed within 30 days after the GRPA assessment.
The Property that receives the Rapid Response visit       Two-Way Interface
will pay a cost recovery fee for the visit, currently     Approved August 2006 – To approve the PMS to
$1,900, but which may be adjusted by the Board            CRS Two-Way Interface Proposal requiring property
of Directors to account for actual costs. A Rapid         management systems with a two-way interface that
Response visit under this program will restart the        has been endorsed by Best Western International,
24-month period.                                          Inc. at each North American Best Western Property
                                                          by December 31, 2009, and the Data Rules of Use,
Sales Champion Designation and                            Compliance Rules, and other provisions of the
Certification Training                                    Proposal Explanation.
Approved December 21, 2011 – All Best Western             Data Rules of Use:
branded hotels shall designate an employee as             BWI shall use all specific Property and Members’
its Sales Champion by February 29, 2012. The              guests’ data obtained from the Property’s PMS
designated Sales Champion shall be an individual          (“Data”) in accordance with the Data Rules of Use
who is responsible for sales operations at the hotel      detailed below. These Data Rules of Use shall not limit
and shall be the contact person for Worldwide Sales.      the use of any data (including Data) independently
Sales Champions must successfully complete Sales          acquired by BWI or acquired from any other source.
Champion training within ninety (90) days of being
designated and annually thereafter (prior to the             1. BWI and Members shall be responsible to
one-year anniversary of the date of the certification).         comply with all applicable laws regarding the
If at any time a Sales Champion terminates his or               collection, use, transfer, storage, and security of
her employment with the hotel or is replaced for                Data, including but not limited to all applicable
any reason, the hotel must designate a new Sales                data privacy laws and requirements.
Champion within thirty (30) days of the event                2. BWI shall maintain and use all Data in
requiring a new designation. Sales Champion training            accordance with its privacy policy, published at
and certification shall be at no cost to the Property.          http://www.bestwestern.com, as amended from
                                                                time to time by BWI, and applicable data privacy
Smith Travel Research                                           laws and requirements.
Approved February 9, 2011 – Effective April 1, 2011,         3. Data acquired through any PMS will not be
all Best Western North American Properties shall                used by the BWI membership development
participate in Smith Travel Research reporting,                 department for the purposes of new member
enabling them to optimize their revenue.                        acquisition development.
Approved February 9, 2011 – Effective April 1, 2011,         4. No Data will be used by BWI to perform
or as soon afterword as is practically achievable,              Property-specific financial analysis for the
Best Western International, Inc. will program a                 purpose of a Member’s fees or dues calculation,
computer system to electronically submit performance            validation or verification.
data to Smith Travel Research (“STR”) on behalf of           5. Data will be stored in BWI’s data center, located
STR-participating properties. The computer program              in Phoenix, Arizona, or a third party data facility
will automatically aggregate property performance               as contracted for by BWI, and will be secured
results from the Two-Way interface for the reporting            via information security processes, including
period, and submit those results to STR. This system            but not limited to the use of firewalls, networks,




PG 34 | Rules & Regulations
              Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 38 of 41
        servers, and database security mechanisms            PMS Install                                  Total
        intended to best safeguard the Data. BWI shall       Base (Total     Hotel                      Monthly
        be responsible to safeguard the Data regardless      Number of      Support   Certification     Fee per
        of where or by whom stored.                          Properties)      Fee        Fee *          Property
   6. Property specific or guest specific Data will not
                                                                   10          $38        $442          $480
      be sold or rented to third parties, or transferred
      to Smith Travel Research, without the approval              30           $38        $147          $185
      of the specific Member from whose Property                  50           $38        $88           $126
      the respective Data has been obtained. These
      restrictions shall not apply to aggregated Data.             75          $38        $59           $97
Fees:                                                            100           $38        $44           $82
Until November 30, 2015:                                          150          $38        $29           $67
Best Western will charge the Member Property an                  200           $38        $22           $60
ongoing technical support fee to recover the cost of
                                                                 250           $38        $18           $56
providing ongoing, support to Two-Way PMS vendors
and Members. This ongoing support includes:                      275           $38        $16           $54
   • necessary re-certification of vendors when                  300           $38        $15           $53
     software changes are made;
                                                                 400           $38        $11           $49
   • trouble-shooting vendor software in support of
                                                                 500           $38        $9            $47
     Member-reported-issues;
   • coordinating with Members and vendors for                   750           $38        $6            $44
     software updates, fixes, and problem resolution;           1,000          $38        $4            $42
   • and proactively monitoring Member Property                 1,500          $38        $3            $41
     performance using the Two-Way interface.
                                                            > or = 2,945       $38        $1            $39
The technical support fee will not exceed $65
per month.                                                        * Based on annual certification testing of
As of December 1, 2015:                                              $53,000 per PMS product, per year.
The Two-Way Monthly Support Fee shall include a            Best Western will charge the Member Property a
Hotel Support Fee and a Certification Fee.                 one-time installation fee to recover the Best Western
                                                           resource costs necessary to effect the implementation
   1. Hotel Support Fee. Effective December 1, 2015,
                                                           of Two-Way. This one-time installation fee is $1,500.
      the monthly Hotel Support Fee shall be
      thirty-eight dollars ($38) regardless of the         Compliance Rules:
      Property Management System (“PMS”) product              • All Properties are required to install and
      used by the Property. The Board of Directors              maintain a Property Management System that
      shall have the authority to increase the Hotel            is certified with the Best Western Two-Way
      Support Fee once each fiscal year, with no                Interface and endorsed by Best Western by
      such annual increase exceeding the greater of             December 31, 2009. Any Property not installing
      (a) two percent (2%) of the prior year’s Hotel            a PMS will be deemed not in compliance.
      Support Fee, or (b) the rate of inflation for the
      previous year as measured by the United States          • Any non-complying Property will be restricted
      Bureau of Labor Statistics Consumer Price Index           on the Best Western reservation system and
      (all items for all urban areas).                          required to comply within 90 days of restriction.
                                                                Continued or reoccurring non-compliance of
   2. Certification Fee. The Certification Fee shall be         this requirement once the Property has been
      calculated as the annual total cost for ongoing           restricted for non-compliance will result in
      certification, divided by the number of endorsed          review by the Board for possible cancellation of
      PMS products, distributed evenly among the                the Best Western Membership.
      Properties that make up the install base for each
      PMS product as of April 1 and October 1 for the         • The December 31, 2009 compliance date
      following 6-month billing period. The lowest              in this Proposal applies to Members whose
      Certification Fee shall be one dollar ($1) per            Best Western Membership was approved on or
      month, regardless of the number of installations          before May 31, 2005; unless the compliance date
      of each PMS product. The annual total cost for            is changed due to their becoming a reaffiliated
      ongoing certification per PMS product shall               Member following a change of 50% or more in
      be fifty-three thousand dollars ($53,000). The            a Property’s ownership where the Best Western
      Certification Fee shall be recalculated semi-             Property does not qualify for an automatic
      annually and billed in June and December, on a            transfer “reaffiliation,” or due to a requirement of
      cost-recovery basis and shall be approved by the          a conditional extension that has been granted as
      Board of Directors. The following chart details           part of the hearing process or Board evaluation
      the manner in which the Certification Fee and             because of past due Membership conditions.
      the Hotel Support Fee shall be calculated:




                                                                                      Rules & Regulations | PG 35
            Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 39 of 41
Best Western International, Inc.                              using the Design Guidelines for the requested
                                                              descriptor. If the Property complies with the
Descriptor Program                                            applicable Design Guidelines, the Property
Approved April 2010 and Amended December 2011 -               will be assigned the appropriate descriptor.
The Descriptor Program is a marketing strategy that           Otherwise, the Property will receive a PIP. If the
includes the use of different names to communicate            Property completes the PIP within one (1) year,
to guests the types of hotel products and amenities           as determined by a subsequent design review,
to expect at Best Western Properties (the “Descriptor         the Property will be assigned the applicable
Program”). Having been approved by the Membership,            descriptor.
Best Western Properties will qualify for, be assigned
                                                           10. Any Property may appeal a Descriptor Program
and use one of three descriptors: “Best Western”,
                                                               PIP to the Best Western Board of Directors (the
“Best Western PLUS” or “Best Western PREMIER”.
                                                               “Board”). A waiver may be granted only by an
Each descriptor has Member approved Design
                                                               affirmative vote of five (5) Board Directors. An
Guidelines and Brand Standards. The Descriptor
                                                               extension may be granted only by an affirmative
Program will have no effect on membership fees, dues
                                                               vote of five (5) Board Directors, and for a
or Best Western’s one class of voting membership.
                                                               period of no more than six (6) months; however,
As approved, the Descriptor Program operates                   extensions up to two (2) years may be granted
as follows:                                                    if the Property has and maintains a Medallia/
   1. Best Western Properties will use one of three            GSS Overall Satisfaction score in the top 25%
      descriptors: “Best Western”, “Best Western               of all Best Western branded hotels, based on
      PLUS” or “Best Western PREMIER”.                         a twelve (12) month rolling average (electronic
                                                               surveys only).
   2. Best Western’s current design requirements
      remain the fundamental requirements for all          11. A Property must comply with the applicable
      Properties. Design Guidelines for each descriptor        Brand Standards prior to representing itself
      are established as referenced in Exhibits A-1, A-2       to the public as a “Best Western PLUS” or
      and A-3 (the “Design Guidelines”). The Brand             “Best Western PREMIER” Property.
      Standards for each descriptor are established as     12. Any Property receiving the “Best Western PLUS”
      referenced in Exhibit B (the “Brand Standards”).         or “Best Western PREMIER” descriptor will use
   3. Best Western Properties are required to meet             signs and collateral material within specified
      the Descriptor Program’s Design Guidelines               timeframes as referenced in Exhibit C.
      by February 1, 2014, or earlier if required by a     13. A “Best Western PREMIER” descriptor will last
      Property Improvement Plan (“PIP”) deadline.              for five (5) years. At least six (6) months prior to
   4. Best Western PLUS Properties are required                the end of the 5-year term, each “Best Western
      to meet the Descriptor Program’s Design                  PREMIER” Property must request a design
      Guidelines within three years of activation              review and complete a PIP (if the design review
      on the reservation system as Best Western                results in a PIP) within six (6) months, to renew
      PLUS (e.g., if activated on February 1, 2011,            the descriptor for another 5-year term.
      the deadline is February 1, 2014), or earlier        14. The Design Guidelines and Brand Standards are
      if required by a PIP deadline.                           “Regulatory Documents” as that term is defined
   5. Best Western PREMIER properties shall comply             in Best Western’s Bylaws. Future changes to
      with the Design Guidelines at all times.                 Design Guidelines and Brand Standards shall
                                                               be presented to Members for approval through
   6. AAA/CAA ratings no longer apply to the                   ballots in accordance with Section 500.21 of
      Descriptor Program (i.e., the assignment of              Best Western’s Rules and Regulations.
      descriptors).
   7. Any Property may apply for the “Best Western
      PLUS” or “Best Western PREMIER” descriptor
      at any time by requesting a design review and
      by meeting the requirements of the respective
      Design Guidelines and Brand Standards.
   8. Every Best Western Property must maintain at
      least a AAA/CAA 2-Diamond rating. If a Property
      falls below a AAA/CAA 2-Diamond rating, or
      fails a AAA/CAA inspection, that Property must
      request a design review and complete any
      resulting PIP within six (6) months.
   9. Properties that request a design review will
      be required to pay a cost-recovery fee for the
      design review, which is currently estimated to
      be $1,900 and may increase in the future as
      costs rise. Such Properties will be inspected




PG 36 | Rules & Regulations
Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 40 of 41




                                                    Rules & Regulations | PG 37
         Case 2:18-cv-04677-SMB Document 1-4 Filed 12/14/18 Page 41 of 41




                             800.847.2429 bestwesterndevelopers.com




                                                                                                     ®




                       Each Best Western® branded hotel is independently owned and operated.
Best Western and the Best Western marks are service marks or registered service marks of Best Western International, Inc.
                ©2017 Best Western International, Inc. All rights reserved. Printed in the U.S.A. 1/17 800
